Exhibit 10.8(a)

VWR INTERNATIONAL, INC.

RETIREMENT PLAN

(As amended and restated effective June 1, 2005)


--------------------------------------------------------------------------------


SECTION 1

 

DEFINITIONS

 

2

1.1

 

Accrued Benefit

 

2

1.2

 

Actuarially Equivalent

 

2

1.3

 

Annuity Starting Date

 

2

1.4

 

Applicable Interest Rate

 

2

1.5

 

Applicable Mortality Table

 

2

1.6

 

Beneficiary

 

2

1.7

 

Code

 

2

1.8

 

Committee

 

3

1.9

 

Credited Service

 

3

1.10

 

Disabled

 

3

1.11

 

Earnings

 

3

1.12

 

Eligible Employee

 

4

1.13

 

Employer

 

4

1.14

 

Employment Commencement Date

 

4

1.15

 

ERISA

 

5

1.16

 

Expatriate

 

5

1.17

 

Final Average Monthly Earnings

 

5

1.18

 

Final Average Accrued Benefit

 

5

1.19

 

Foreign Affiliate

 

5

1.20

 

Freeze Date

 

5

1.21

 

Frozen Final Average Accrued Benefit

 

5

1.22

 

Fund

 

6

1.23

 

Funding Agent

 

6

1.24

 

Grandfathered Participant

 

6

1.25

 

Hour of Service

 

6

1.26

 

Investment Manager

 

6

1.27

 

Leased Employee

 

6

1.28

 

Participant

 

7

1.29

 

PBGC

 

7

1.30

 

Period of Service

 

7

1.31

 

Plan

 

7

1.32

 

Plan Administrator

 

7

1.33

 

Plan Year

 

7

1.34

 

Qualified Domestic Relations Order

 

7

1.35

 

Section 401(a)(17) Participant

 

8

1.36

 

Service

 

8

1.37

 

Severance From Service Date

 

8

1.38

 

Spouse

 

8

1.39

 

Temporary Termination

 

8

1.40

 

Temporary Employee

 

8

1.41

 

Terminated (or Termination)

 

8

1.42

 

VWR

 

8

SECTION 2

 

PARTICIPATION

 

9

2.1

 

Eligibility for Participation

 

9

 


--------------------------------------------------------------------------------


 

2.2

 

Reemployment After a Termination

 

9

2.3

 

Special Rules for Certain Participants

 

9

SECTION 3

 

RETIREMENT DATES

 

10

3.1

 

Regular Retirement Date

 

10

3.2

 

Early Retirement Date

 

10

3.3

 

Deferred Retirement Date

 

11

3.4

 

Requirements Concerning Distributions

 

11

3.5

 

Retirement Date

 

17

SECTION 4

 

RETIREMENT BENEFITS

 

18

4.1

 

Accrued Benefit

 

18

4.2

 

Regular Retirement Benefit

 

19

4.3

 

Early Retirement Benefit

 

19

4.4

 

Deferred Retirement Benefit

 

20

4.5

 

Reemployment After Retirement

 

20

4.6

 

Suspension of Payments

 

21

4.7

 

Benefits for Former Participants

 

21

SECTION 5

 

FORMS OF PAYMENT

 

22

5.1

 

Forms of Payment

 

22

5.2

 

Automatic Form of Benefit

 

23

5.3

 

Limitation on Joint Annuitant

 

24

5.4

 

Explanation of Forms of Payment

 

24

5.5

 

Retroactive Annuity Starting Dates

 

25

5.6

 

Small Benefits and Repayment of Benefit

 

25

5.7

 

Direct Rollovers

 

26

SECTION 6

 

DEATH AND DISABILITY BENEFITS

 

27

6.1

 

Spouse’s Death Benefit

 

27

6.2

 

Disability Benefits

 

28

SECTION 7

 

VESTING

 

29

7.1

 

Vesting

 

29

7.2

 

Deferred Vested Benefit

 

29

7.3

 

Forfeitures

 

30

SECTION 8

 

LIMITATIONS ON BENEFITS

 

31

8.1

 

Limitations re Highly Compensated Employees

 

31

8.2

 

Maximum Annual Benefit Payable Under the Plan

 

32

SECTION 9

 

TOP HEAVY PROVISIONS

 

35

9.1

 

Scope

 

35

9.2

 

Top Heavy Status

 

35

9.3

 

Minimum Benefit

 

38

9.4

 

Vesting

 

39

SECTION 10

 

ADMINISTRATION OF THE PLAN

 

41

10.1

 

Plan Administrator

 

41

10.2

 

Organization and Procedures

 

41

10.3

 

Duties and Authority

 

41

10.4

 

Expenses and Assistance

 

42

 

ii


--------------------------------------------------------------------------------


 

10.5

 

Claims Procedure

 

42

10.6

 

Appeal Procedure

 

43

10.7

 

Arbitration

 

45

10.8

 

Plan Administration - Miscellaneous

 

45

10.9

 

Qualified Domestic Relations Orders

 

47

10.10

 

Plan Qualification

 

48

10.11

 

Deductible Contribution

 

49

10.12

 

Action by VWR

 

49

SECTION 11

 

AMENDMENT AND TERMINATION

 

50

11.1

 

Amendment - General

 

50

11.2

 

Amendment - Consolidation or Merger

 

50

11.3

 

Termination of the Plan

 

50

11.4

 

Allocation of the Fund on Termination of Plan

 

50

SECTION 12

 

FUNDING

 

52

12.1

 

Contributions to the Fund

 

52

12.2

 

Fund for Exclusive Benefit of Participants and Beneficiaries

 

52

12.3

 

Disposition of Credits and Forfeitures

 

52

12.4

 

Funding Agent

 

52

12.5

 

Investment Manager

 

52

SECTION 13

 

FIDUCIARIES

 

53

13.1

 

Limitation of Liability of the Employer and Others

 

53

13.2

 

Indemnification of Fiduciaries

 

53

13.3

 

Scope of Indemnification

 

53

APPENDIX A

—

FORMER VAN WATERS & ROGERS PROFIT SHARING PLAN PARTICIPANTS

 

A-1

APPENDIX B

—

FORMER PARTICIPANTS OF UNION PLANS

 

B-1

APPENDIX C

—

EMPLOYEES TRANSFERRED IN SPINOFF FROM UNIVAR CORPORATION

 

C-1

APPENDIX D

—

FORMER EMPLOYEES OF ACQUIRED COMPANIES

 

D-1

APPENDIX E

—

TRANSFER OF EMPLOYEES BETWEEN VWR SCIENTIFIC PRODUCTS CORPORATION AND MOMENTUM
DISTRIBUTION INC. PRIOR TO APRIL 1, 1992

 

E-1

APPENDIX F

—

FORMER EMPLOYEES OF BAXTER INTERNATIONAL, INC.

 

F-1

APPENDIX G

—

FORMER PARTICIPANTS IN SCIENCE KIT, INC. RETIREMENT PLAN

 

G-1

 

iii


--------------------------------------------------------------------------------


 

APPENDIX H

—

FORMER PARTICIPANTS IN WARD’S NATURAL SCIENCE ESTABLISHMENT, INC. RETIREMENT
PLAN

 

H-1

APPENDIX I

—

FORMER EMPLOYEES OF MERCK AND SUBSIDIARIES

 

I-1

 

iv


--------------------------------------------------------------------------------


 

PREAMBLE

THIS VWR INTERNATIONAL, INC. RETIREMENT PLAN (hereinafter referred to as the
“Plan”) was adopted effective March 1, 1986, by VWR International, Inc., and is
amended and restated effective June 1, 2005.

WHEREAS, the Plan shall be maintained for the exclusive benefit of covered
employees and their beneficiaries, and is intended to comply with the Internal
Revenue Code of 1986, as amended, the Employee Retirement Income Security Act of
1974, as amended, and other applicable laws;

NOW, THEREFORE, effective June 1, 2005, VWR does hereby adopt the amended and
restated Plan as set forth in the following pages.


--------------------------------------------------------------------------------


SECTION 1

DEFINITIONS

The following terms when used herein shall have the following meanings, unless a
different meaning is plainly required by the context.

1.1           Accrued Benefit means, on any date, the benefit determined under
the formula specified in Section 4.1 as of the earlier of such date or the
Participant’s Freeze Date.

1.2           Actuarially Equivalent and terms of similar import (for purposes
other than determining contributions to the Fund) mean, except as otherwise
specifically provided, that the present value of two payments or series of
payments shall be of equal value when computed at a 7% rate of interest and on
the basis of the UP-1984 Mortality Table with ages set back 1-1/2 years.

1.3           Annuity Starting Date means:

(a)           The first day of the first period for which an amount is paid as
an annuity; or

(b)           In the case of a benefit not payable in the form of an annuity,
the first day on which all events have occurred which entitle the Participant to
such benefit.

1.4           Applicable Interest Rate means the annual rate of interest on
30-year Treasury securities, as specified by the Commissioner of Internal
Revenue for the second calendar month preceding the beginning of the Plan Year
which includes the Annuity Starting Date.

1.5           Applicable Mortality Table means, under section 417(e)(3) of the
Code, the table described in Rev. Rul. 2001-62, or any successor table
prescribed by the Commissioner of Internal Revenue in revenue rulings, notices,
or other published guidance.

1.6           Beneficiary means the person or persons designated to be the
Beneficiary by the Participant in writing to the Committee.  In the event a
Participant who has a Spouse designates someone other than his or her Spouse as
Beneficiary, such designation shall be invalid unless the Spouse consents in a
writing which is notarized or witnessed by a Plan representative. If no
designated Beneficiary survives the Participant, the benefits shall be paid to
the Participant’s estate.

1.7           Code means the Internal Revenue Code of 1986, as amended and
including all regulations promulgated pursuant thereto.

2


--------------------------------------------------------------------------------


1.8           Committee means the Benefit and Retirement Plan Committee as from
time to time constituted and appointed by VWR to administer the Plan.

1.9           Credited Service means years and months of employment during a
Period of Service, but shall not include any part of a Period of Service after a
Participant’s Freeze Date.  Credited Service shall also include years and months
of employment with certain predecessor employers as described in Appendices to
this Plan.  Notwithstanding the foregoing, effective January 30, 2001, for
benefit accrual purposes, Credited Service shall not include service as an
Expatriate.

1.10         Disabled means a physical or mental condition of a person which
qualifies him or her to receive benefits from an Employer’s disability plan
designed to benefit totally and permanently disabled employees, or which would
qualify such person to receive benefits if he or she were covered by such
disability plan.

1.11         Earnings means an employee’s salary or wages for the calendar
year.  Earnings shall include bonuses, commis­sions, overtime, severance
payments, and salary reduction contributions made by an employee to a benefit
plan, but shall not include such items as reimbursement of moving expenses, car
allowances, club dues, income attributable to life insurance, or any other
nonsalary items.  If an employee elects to receive severance payments in a
single lump sum in lieu of monthly installments, such payments shall be treated
for purposes of this Plan as if they had been made in equal monthly installments
over the period of time provided by the Employer’s severance pay plan. 
Notwithstanding the foregoing, no Earnings after a Participant’s Freeze Date
shall be taken into account for any purpose under the Plan.

With respect to benefits accruing after December 31, 1993, but prior to January
1, 2002, Earnings shall not include the amount of any annual Earnings received
by a Participant in excess of $150,000, as adjusted by the Commissioner of
Internal Reve­nue for increases in the cost of living in accordance with section
401(a)(17)(B) of the Code, as amended by the Omnibus Budget Reconciliation Act
of 1993.  With respect to benefits accruing after December 31, 2001, Earnings
shall not include the amount of any annual Earnings received by a Participant in
excess of $200,000, as adjusted for increases in the cost of living in
accordance with section 401(a)(17)(B) of the Code.  The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceed­ing
twelve months, over which Earnin­gs are determined (the “deter­mination period”)
beginning in such calendar year.  To the extent required under section
401(a)(17) of the Code and regulations promulgated thereunder, if a
determination period consists of fewer than twelve months, the limit shall be
multi­plied by a fraction, the numerator of which is the number of months in the
determina­tion period, and the denom­inator of which is twelve.

If Earnings for any prior determination period are taken into account in
determining a Participant’s bene­fits accruing in any Plan Year beginning after
December 31, 1993, but prior to January 1, 2002, the Earnings for such prior
determination period are subject to the limit in effect for such prior
determination period.  For this purpose, for determination periods beginning
before January 1, 1994, the annual limit is $150,000.

3


--------------------------------------------------------------------------------


In determining benefit accruals in Plan Years beginning after December 31, 2001,
the annual limit for determination periods beginning prior to January 1, 2002,
shall be $200,000.

1.12         Eligible Employee means any person employed by the Employer as a
common law employee provided he or she is not:

(a)           An employee covered by a collective bargaining agreement resulting
from negotiations in which retirement benefits were the subject of good faith
bargaining, unless there is an agreement that this Plan shall cover employees
within the bargaining unit;

(b)           A Temporary Employee;

(c)           An Expatriate;

(d)           An individual who provides services to the Employer pursuant to an
agreement between the Employer and a leasing organization (including, but not
limited to, a Leased Employee); or

(e)           Any other individual who is classified by the Employer as an
independent contractor or in any other category which is not a common law
employee, as reflected in the official payroll and personnel records of the
Employer.  The exclusion set forth in this paragraph (e) shall be based solely
on the Employer’s classification, regardless of how such individual is
classified by any governmental or regulatory authority, or by any court.  If the
Employer reclassifies an individual as an employee, such reclassification shall
apply prospectively from the date of such reclassification (and not
retroactively to the date on which he or she was found to have first become an
employee for any other purpose), unless the Employer specifically provides
otherwise.

1.13         Employer means VWR and any affiliate of VWR which adopts the Plan
with the approval of VWR.  For purposes of applying to this Plan sections 401,
410, 411, and 415 of the Code which relate to qualified retirement plans
generally, minimum participation and vesting standards, and limitations on
benefits and contributions under qualified retirement plans, all employees of
businesses under common control shall be considered to be employed by a single
employer.  In determining whether businesses are under common control, the rules
of section 414(b), (c), (m), and (o) of the Code shall apply; provided that, for
purposes of applying section 414(b) and (c) of the Code to the limitations on
benefits set forth in Section 8.2, the phrase “more than 50 percent” shall be
substituted for the phrase “at least 80 percent” each place it appears in
section 1563(a)(1) of the Code.

1.14         Employment Commencement Date means the date on which an Eligible
Employee first completes an Hour of Service for the Employer during the current
period of employment.

4


--------------------------------------------------------------------------------


1.15         ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

1.16         Expatriate means any person who transfers to employment with the
Employer from employment with a Foreign Affiliate and who continues to accrue
retirement benefits under a plan maintained by or contributed to by such Foreign
Affiliate.  A person shall cease to be an Expatriate on the day following the
last day of the period for which he or she accrues a benefit under the plan
maintained by or contributed to by the Foreign Affiliate.

1.17         Final Average Monthly Earnings means 1/60 of the total Earnings
received by the Participant in the five consecutive calendar year period during
which such total Earnings are the highest.  If a Participant who was credited
with Periods of Service and/or Credited Service under Section 6.2 as a Disabled
employee received Earnings before and after the Disability period, the
Disability period shall be disregarded in computing consecutive calendar years
so that Earnings received immediately before and after the Disability period
shall be deemed to have been paid in consecutive periods.  If a Participant
becomes entitled to a benefit under the Plan before he or she has received
Earnings for a period of five consecutive calendar years, such Participant’s
Final Average Monthly Earnings shall be determined by dividing the total
Earnings the Participant has received during the full and partial calendar years
of his or her employment by the number of months during which such Earnings were
received.  The Final Average Monthly Earnings of a Participant who has had a
Termination shall be determined by taking into account any severance payments to
which the Participant is entitled, whether or not the Participant has yet
received such payments.

Notwithstanding the foregoing, on and after a Participant’s Freeze Date, the
Participant’s Final Average Monthly Earnings shall equal his or her Final
Average Monthly Earnings determined as of such Freeze Date.

1.18         Final Average Accrued Benefit means a Partici­pant’s Accrued
Benefit as determined under Section 4.1(b).

1.19         Foreign Affiliate means Merck KGaA, Darmstadt, Germany (“Merck”),
or any entity which is a direct or indirect subsidiary of Merck and which is not
an American employer (as defined in section 3121(h) of the Code).

1.20         Freeze Date means May 31, 2005; provided that in the case of a
Grandfathered Participant, “Freeze Date” shall mean May 31, 2008, or, if
earlier, the Grandfathered Participant’s date of Termination.

1.21         Frozen Final Average Accrued Benefit means a Participant’s Final
Average Accrued Benefit as of December 31, 1993, frozen in accordance with
Treas. Reg. §1.401(a)(4)-13, multiplied by a fraction (not less than one), the
numerator of which is the Participant’s Final Average Monthly Earnings as of the
date of determination, and the denominator of which is the Partici­pant’s Final
Average Monthly Earnings as of December 31, 1993, under the provisions of the
Plan in effect on such date.

5


--------------------------------------------------------------------------------


1.22         Fund means the fund or funds into which shall be paid all
contributions and from which all benefits shall be paid under this Plan.  It
shall include, without limitation, any annuity contract, trust fund, and/or
assets managed by an Investment Manager.

1.23         Funding Agent means the trustee or insurance company who receives,
holds, invests, and disburses the assets of the Fund in accordance with the
terms and provisions set forth in a trust agreement or an annuity contract.

1.24         Grandfathered Participant means a Participant who is an Eligible
Employee as of June 1, 2005, who has at least a ten-year Period of Service as of
such date, and the sum of whose age and Period of Service as of such date (in
years and completed months) is at least 65.

1.25         Hour of Service means each hour for which an employee is paid or
entitled to payment for the performance of duties for the Employer.

1.26         Investment Manager means any fiduciary (other than the Funding
Agent) who:

(a)           Has the power to manage, acquire, or dispose of any asset of the
Plan;

(b)           Is either:

(i)            Registered as an “investment adviser” under the Investment
Advisers Act of 1940; or, if not so registered by reason of paragraph (1) of
section 203A(a) of such Act, is registered as an investment adviser under the
laws of the state referred to in such paragraph (1) in which it maintains its
principal office and place of business; or

(ii)           A bank; or

(iii)          An insurance company qualified under the laws of more than one
state to perform the services described in paragraph (a) above; and

(c)           Has acknowledged in writing that he or she is a fiduciary with
respect to the Plan.

1.27         Leased Employee means any person who is not an employee of the
Employer and who provides services to the Employer if (i) such services are
provided pursuant to an agreement between the Employer and any other person (a
“leasing organization”), (ii) such person has performed such services for the
Employer (or for the Employer and related persons) on a substantially full-time
basis for a period of at least one year, and (iii) such services are performed
under the primary direction or control of the Employer. Notwithstanding the

6


--------------------------------------------------------------------------------


foregoing, if all such leased employees constitute less than 20% of the
nonhighly compensated work force (within the meaning of section 414(n)(5)(C)(ii)
of the Code) of the Employer, the term “Leased Employee” shall not include any
leased employee covered by a plan maintained by the employer of the leased
employee and described in section 414(n)(5) of the Code.

1.28         Participant means any Eligible Employee who qualifies for
participation under Section 2.  A nonvested Participant shall cease to be a
Participant on the date he or she Terminates.  A vested Participant shall cease
to be a Participant when his or her benefit payments are completed.

1.29         PBGC means the Pension Benefit Guaranty Corporation.

1.30         Period of Service means the period of time commencing with the
Employment Commencement Date and ending on the Severance From Service Date. 
Nonsuccessive periods are aggregated to determine the employee’s total Period of
Service.  For vesting and eligibility purposes, and for purposes of determining
whether a Participant is a Grandfathered Participant, an employee’s Period of
Service shall also include the following:

(a)           Periods not in Service due to Temporary Termination; and

(b)           Periods of Service required by section 414(a)(1) of the Code or
under Treasury Regulations issued pursuant to section 414(a)(2) of the Code, and
Service with any employer which is a member of a controlled group of
corporations (within the meaning of section 414(b) of the Code) which includes
the Employer, with any trade or business under common control (within the
meaning of section 414(c) of the Code) with the Employer, with any employer
which is a member of an affiliated service group (within the meaning of section
414(m) of the Code) with the Employer, or with any other employer required to be
aggregated with the Employer under section 414(o) of the Code.  Also, Periods of
Service shall include service required under section 414(n) of the Code relating
to employees leased to the Employer or to an employer which is aggregated under
section 414(b), (c), (m), or (o) of the Code.

A Participant’s Period of Service may include periods after his or her Freeze
Date.

1.31         Plan means the “VWR International, Inc. Retirement Plan” set forth
in this document, as from time to time amended.

1.32         Plan Administrator means the person or entity designated in Section
10 to administer the Plan.

1.33         Plan Year means the twelve-month period commencing each January 1
and ending each December 31.

1.34         Qualified Domestic Relations Order means a qualified domestic
relations order as defined in section 414(p) of the Code.

7


--------------------------------------------------------------------------------


1.35         Section 401(a)(17) Participant means a Participant whose Accrued
Benefit as of any date on or after January 1, 1994, is based on Earnings for a
Plan Year beginning prior to January 1, 1994, that exceeded $150,000.

1.36         Service means periods for which an employee is paid or entitled to
payment for the performance of duties for the Employer.

1.37         Severance From Service Date means the date on which an employee
quits, retires, is discharged, or dies.

1.38         Spouse means the person to whom a Participant is married for
purposes of Federal law.

1.39         Temporary Termination means a Termination after which the employee
is subsequently rehired and in Service within one year of the Severance From
Service Date.

1.40         Temporary Employee means any individual who is (i) employed by the
Employer for a temporary period or without a regular work schedule, and (ii)
classified by the Employer as temporary.

1.41         Terminated (or Termination) means no longer in Service or employed
as an employee with the Employer because the employee has quit, retired, been
discharged, or died, or has sustained a one-year period of absence for any other
reason.

1.42         VWR means VWR International, Inc., a Delaware corporation.

8


--------------------------------------------------------------------------------


SECTION 2

PARTICIPATION

2.1           Eligibility for Participation.

No person shall become a Participant under this Plan on or after June 1, 2005. 
Prior to June 1, 2005, an Eligible Employee became a Participant upon completing
one year of Credited Service.

2.2           Reemployment After a Termination.

No person who is rehired on or after June 1, 2005, shall commence or resume
participation in the Plan.  Prior to June 1, 2005, a Terminated former
Participant who was reemployed as an Eligible Employee became a Participant
immediately upon such reemployment.

2.3           Special Rules for Certain Participants.

Special rules relating to vesting and benefit computation apply to certain
Participants.  The special rules are set out in appendices to this Plan as
follows:

(a)           Former Van Waters & Rogers Profit Sharing Plan Participants,
Appendix A.

(b)           Former Participants of Union Plans, Appendix B.

(c)           Employees Transferred in Spinoff from Univar Corporation, Appendix
C.

(d)           Former Employees of Acquired Companies, Appendix D.

(e)           Transfer of Employees between VWR Scientific Products Corporation
and Momentum Distribution Inc. prior to April 1, 1992, Appendix E.

(f)            Former Employees of Baxter International, Inc., Appendix F.

(g)           Former Participants in Science Kit, Inc. Retirement Plan,
Appendix G.

(h)           Former Participants in Ward’s Natural Science Establishment, Inc.
Retirement Plan, Appendix H.

(i)            Former Employees of Merck and Subsidiaries, Appendix I.

 

9


--------------------------------------------------------------------------------


 

SECTION 3

RETIREMENT DATES

3.1           Regular Retirement Date.

The Regular Retirement Date for a Participant shall be the first day of the
month on which the Participant is eligible to receive his or her full Social
Security benefit.  Under the Social Security Act, the date on which a
Participant is eligible to receive full Social Security benefits is determined
in accordance with the following table:

Participant was
If born in

 

If Participant will
be age 62 in

 

Participant’s Age
for full benefits is

 

 

 

 

 

1937 or earlier

 

1999 or earlier

 

65 yrs

1938

 

2000

 

65 yrs, 2 mos

1939

 

2001

 

65 yrs, 4 mos

1940

 

2002

 

65 yrs, 6 mos

1941

 

2003

 

65 yrs, 8 mos

1942

 

2004

 

65 yrs, 10 mos

1943-1954

 

2005-2016

 

66 yrs

1955

 

2017

 

66 yrs, 2 mos

1956

 

2018

 

66 yrs, 4 mos

1957

 

2019

 

66 yrs, 6 mos

1958

 

2020

 

66 yrs, 8 mos

1959

 

2021

 

66 yrs, 10 mos

1960 or later

 

2022 or later

 

67 yrs

 

A Participant who Terminates prior to his or her Regular Retirement Date with a
vested Accrued Benefit shall commence receiving his or her benefit at Regular
Retirement Date, unless such Participant qualifies for and elects to receive
benefits at Early Retirement Date.

If a Participant continues working after the Regular Retirement Date specified
above, but works less than eight days during a calendar month, or during a four-
or five-week payroll period ending in a calendar month, such Participant shall
be considered retired and shall receive benefit payments.  If a Participant
performs only one Hour of Service in a day, that day shall be counted as one of
the eight days.

3.2           Early Retirement Date.

Each Participant who attains age 55 and completes a 15-year Period of Service
may elect, in writing, an Early Retirement Date.  Such Early Retirement Date
shall be before the Regular Retirement Date and after Termination on the first
day of any month coinciding with or following the date the early retirement
requirements are met.

10


--------------------------------------------------------------------------------


 

3.3           Deferred Retirement Date.

The Deferred Retirement Date for a Participant who continues working after the
Regular Retirement Date shall be the earliest of:

(a)           The first day of the month coinciding with or next following his
or her Termination date;

(b)           The date distributions to the Participant are required to commence
under Section 3.4; or

(c)           If the Participant so elects, April 1 of the calendar year
following the year in which the Participant reaches age 70-1/2.

3.4           Requirements Concerning Distributions.

(a)           General Rules.

(i)            Precedence.  The requirements of this Section 3.4 shall take
precedence over any inconsistent provisions of the Plan.  However, except as
otherwise specifically provided herein, this Section 3.4 shall not give any
Participant or Beneficiary the right to receive a benefit at any time or in any
form not otherwise available under the Plan.

(ii)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Section 3.4 shall be determined and made in
accordance with the Treasury regulations under section 401(a)(9) of the Code.

(iii)          TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Section 3.4, other than subparagraph (ii) above,
distributions may be made under a designation made before January 1, 1984, in
accordance with section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA.

(b)           Time and Manner of Distribution.

(i)            Required Beginning Date.  The Participant’s entire interest shall
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(ii)           Death of Participant before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
shall be distributed, or begin to be distributed, no later than as follows:

11


--------------------------------------------------------------------------------


 

(A)          If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, then distributions to the surviving Spouse shall begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

(B)           If the Participant’s surviving Spouse is not the Participant’s
sole Designated Beneficiary, distributions to the Designated Beneficiary shall
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C)           If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest shall be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

(D)          If the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this subparagraph (ii),
other than subparagraph (ii)(A) above, shall apply as if the surviving Spouse
were the Participant.

For purposes of this subparagraph (ii) and paragraph (e) below, distributions
are considered to begin on the Participant’s Required Beginning Date (or, if
subparagraph (ii)(D) applies, the date distributions are required to begin to
the surviving Spouse under subparagraph (ii)(A)).  If annuity payments
irrevocably commence to the Participant before the Participant’s Required
Beginning Date (or to the Participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse under subparagraph
(ii)(A)), the date distributions are considered to begin is the date
distributions actually commence.

(iii)          Form of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year, distributions shall be made in accordance with
paragraphs (c), (d), (e), and (f) below.  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder shall be made in accordance with the requirements of
section 401(a)(9) of the Code and the Treasury regulations thereunder.  Any part
of the Participant’s interest which is in the form of an individual account
described in section 414(k) of the Code shall be distributed in a manner
satisfying the requirements of section 401(a)(9) of the Code and the Treasury
regulations that apply to individual accounts.

12


--------------------------------------------------------------------------------


 

(c)           Determination of Amount To Be Distributed Each Year.

(i)            General Annuity Requirements.  If the Participant’s interest is
paid in the form of annuity distributions under the Plan, payments under the
annuity shall satisfy the following requirements:

(A)          The annuity distributions shall be paid in periodic payments made
at intervals not longer than one year;

(B)           The distribution period shall be over a life (or lives) or over a
period certain not longer than the period described in paragraph (d) or (e)
below;

(C)           Once payments have begun over a period certain, the period certain
shall not be changed, even if the period certain is shorter than the maximum
permitted;

(D)          Payments shall either be nonincreasing or increase only as follows:

(1)           With an annual percentage increase that does not exceed the annual
percentage increase in an eligible cost-of-living index (within the meaning of
Treas. Reg. §1.401(a)(9)-6, Q&A-14) for a twelve-month period ending in the year
during which the increase occurs or the prior year;

(2)           With a percentage increase that occurs at specified times (e.g.,
at specified ages) and does not exceed the cumulative total of annual percentage
increases in an eligible cost-of-living index since the Annuity Starting Date
or, if later, the date of the most recent percentage increase (provided that no
actuarial increase shall be provided to reflect the fact that increases were not
provided in interim years);

(3)           To the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
beneficiary whose life was being used to determine the distribution period
described in paragraph (d) below dies or is no longer the Participant’s
Beneficiary pursuant to a Qualified Domestic Relations Order;

(4)           To pay increased benefits that result from a Plan amendment;

13


--------------------------------------------------------------------------------


 

(5)           To allow a Beneficiary to convert the survivor portion of a joint
and survivor annuity into a single-sum distribution upon the Participant’s
death; or

(6)           To the extent increases are permitted in accordance with Treas.
Reg. §1.401(a)(9)-6, Q&A-14(c) or (d).

(ii)           Amount Required To Be Distributed by Required Beginning Date. 
The amount that must be distributed on or before the Participant’s Required
Beginning Date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under paragraph (b)(ii)(A) or (B) above) is
the payment that is required for one payment interval.  The second payment need
not be made until the end of the next payment interval, even if that payment
interval ends in the next calendar year.  Payment intervals are the periods for
which payments are received, e.g., bimonthly, monthly, semiannually, or
annually.  All of the Participant’s benefit accruals as of the last day of the
first Distribution Calendar Year shall be included in the calculation of the
amount of the annuity payments for payment intervals ending on or after the
Participant’s Required Beginning Date.

(iii)          Additional Accruals after First Distribution Calendar Year.  Any
additional benefits accruing to the Participant in a calendar year after the
first Distribution Calendar Year shall be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

(d)           Requirements for Annuity Distributions that Commence During
Participant’s Lifetime.

(i)            Joint Life Annuities Where the Beneficiary Is Not the
Participant’s Spouse.  If the Participant’s interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the Participant and
a non-Spouse Beneficiary, annuity payments to be made on or after the
Participant’s Required Beginning Date to the Designated Beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Treas. Reg. §1.401(a)(9)-6, Q&A-2.  If the form of
distribution combines a joint and survivor annuity for the joint lives of the
participant and a non-Spouse beneficiary and a period certain annuity, the
requirement in the preceding sentence shall apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain.

(ii)           Period Certain Annuities.  Unless the Participant’s Spouse is the
sole Designated Beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing

14


--------------------------------------------------------------------------------


during the Participant’s lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in Treas.
Reg. §1.401(a)(9)-9 for the calendar year that contains the Annuity Starting
Date.  If the Annuity Starting Date precedes the year in which the Participant
reaches age 70, the applicable distribution period for the Participant is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
Treas. Reg. §1.401(a)(9)-9 plus the excess of 70 over the age of the Participant
as of the Participant’s birthday in the year that contains the Annuity Starting
Date.  If the Participant’s Spouse is the Participant’s sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this subparagraph (ii), or
the joint life and last survivor expectancy of the Participant and the
Participant’s Spouse as determined under the Joint and Last Survivor Table set
forth in Treas. Reg. §1.401(a)(9)-9, using the Participant’s and Spouse’s
attained ages as of the Participant’s and Spouse’s birthdays in the calendar
year that contains the Annuity Starting Date.

(e)           Requirements for Minimum Distributions Where Participant Dies
before Date Distributions Begin.

(i)            Participant Survived by Designated Beneficiary.  If the
Participant dies before the date distribution of his or her interest begins and
there is a Designated Beneficiary, the Participant’s entire interest shall be
distributed, beginning no later than the time described in paragraph (b)(ii)(A)
or (B) above, over the life of the Designated Beneficiary or over a period
certain not exceeding:

(A)          Unless the Annuity Starting Date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or

(B)           If the Annuity Starting Date is before the first Distribution
Calendar Year, the Life Expectancy of the Designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year that contains the Annuity Starting Date.

(ii)           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no Designated Beneficiary as of September
30 of the year following the year of the Participant’s death, distribution of
the Participant’s entire interest shall be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.

(iii)          Death of Surviving Spouse before Distributions to Surviving
Spouse Begin.  If the Participant dies before the date distribution of his

15


--------------------------------------------------------------------------------


or her interest begins, the Participant’s surviving Spouse is the Participant’s
sole Designated Beneficiary, and the surviving Spouse dies before distributions
to the surviving Spouse begin, this paragraph (e) shall apply as if the
surviving Spouse were the Participant, except that the time by which
distributions must begin shall be determined without regard to paragraph
(b)(ii)(A) above.

(f)            Changes in Annuity Payment Period.  If a stream of annuity
payments otherwise satisfies this Section 3.4, the annuity payment period may be
changed, and the annuity payments may be modified in association with that
change, provided that the following requirements are satisfied:

(i)            One of the following applies:

(A)          The change occurs at the time that the Participant retires or in
connection with a Plan termination;

(B)           The annuity payments prior to change are annuity payments paid
over a period certain without life contingencies; or

(C)           The annuity payments after the change are paid under a qualified
joint and survivor annuity over the joint lives of the Participant and a
Designated Beneficiary, the Participant’s Spouse is the sole Designated
Beneficiary, and the change occurs in connection with the Participant’s marriage
to such Spouse;

(ii)           The future payments under the modified stream satisfy the
requirements of this Section 3.4 (determined by treating the date of the change
as a new Annuity Starting Date and the actuarial equivalent present value of the
remaining payments prior to the change as the entire interest of the
Participant);

(iii)          For purposes of sections 415 and 417 of the Code, the date of the
change is treated as a new Annuity Starting Date;

(iv)          After taking into account the change, the annuity stream satisfies
section 415 of the Code (determined at the original Annuity Starting Date, using
the interest rates and mortality tables applicable at such date); and

(v)           The end point of the period certain, if any, for any modified
payment is not later than the end point that was available under this Section
3.4 at the original Annuity Starting Date.

(g)           Definitions.  For purposes of this Section 3.4, the following
definitions shall apply:

16


--------------------------------------------------------------------------------


 

(i)            “Designated Beneficiary” shall mean the individual who is
designated as the Beneficiary under Section 1.6 and is the “designated
beneficiary” under section 401(a)(9) of the Code and Treas. Reg. §1.401(a)(9)-1,
Q&A-4.

(ii)           “Distribution Calendar Year” shall mean a calendar year for which
a minimum distribution is required.  For distributions beginning before the
Participant’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Beginning Date.  For distributions beginning after the Participant’s
death, the first Distribution Calendar Year is the calendar year in which
distributions are required to begin pursuant to paragraph (b)(ii) above.

(iii)          “Life Expectancy” shall mean life expectancy as computed by the
use of the Single Life Table in Treas. Reg. §1.401(a)(9)-9.

(iv)          “Required Beginning Date” shall mean:

(A)          In the case of a Participant who reached age 70-1/2 prior to
January 1, 1999, or who is a 5% owner (within the meaning of section
401(a)(9)(C)(ii) of the Code), April 1 of the calendar year following the year
in which the Participant reaches age 70-1/2; and

(B)           In the case of a Participant who is not a 5% owner and who reaches
age 70-1/2 on or after January 1, 1999, April 1 of the calendar year following
the later of the year in which the Participant retires or the year in which the
Participant reaches age 70-1/2.

3.5           Retirement Date.

The Retirement Date for a Participant shall be the date specified in Section
3.1, 3.2, or 3.3.  The Retirement Date is the Annuity Starting Date.

17


--------------------------------------------------------------------------------


 

SECTION 4

RETIREMENT BENEFITS

4.1           Accrued Benefit.

The Accrued Benefit, in the form of a monthly benefit payable as a single life
annuity, for any Participant shall equal the greatest of:

(a)           $20 multiplied by his or her Credited Service;

(b)           The Participant’s Credited Service, up to a maximum of 33 years,
multiplied by:

(i)            1% of Final Average Monthly Earnings; plus

(ii)           3/4 of 1% of Final Average Monthly Earnings in excess of the
integration level.  For the purposes of this Section 4.1, the integration level
is 1/36 of the Social Security maximum taxable wage base, as defined under
Section 230 of the Social Security Act, in the year as of which the Accrued
Benefit is determined (which shall be not later than the Participant’s date of
Termination or, if earlier, the Participant’s Freeze Date), provided that the
1/36 Social Security maximum taxable wage base shall not exceed 1/12 of covered
compensation as defined under section 401(l) of the Code and regulations
thereunder; or

(c)           The greatest early retirement benefit the Participant would have
been entitled to receive under Section 4.3 if he or she had retired and
commenced receiving a reduced monthly pension at any time before his or her
Regular Retirement Date.

Notwithstanding the foregoing, a Participant’s Accrued Benefit shall not be less
than his or her Accrued Benefit would have been on February 28, 1989, if the
Accrued Benefit had been calculated on that date using the benefit formula in
effect on December 31, 1988.

The Final Average Accrued Benefit of a Section 401(a)(17) Participant who is
eligible to receive retirement income under the Plan shall be a monthly income
equal to the greater of (1) or (2) below, where:

(1)                                           Is the sum of (A) and (B) below,

(A)                           The Participant’s Frozen Final Average Accrued
Benefit; plus

(B)                             The Participant’s Final Average Accrued Bene­fit
determined under paragraph (b) above, based upon the Participant’s Final Average

18


--------------------------------------------------------------------------------


Monthly Earnings and Credited Service as of the date of determination, but
disregarding Credited Service prior to January 1, 1994 (except for purposes of
the 33-year limit under paragraph (b) above);

and

(2)                                     Is the Participant’s Final Average
Accrued Benefit determined under paragraph (b) above, counting all Cred­ited
Service, up to a maximum of 33 years, and using the maximum compensation limits
in effect under section 401(a)(17) of the Code on and after January 1, 1994, in
determining a Participant’s Final Average Monthly Earnings.

It is intended that the foregoing provisions comply with the requirements of
Treas. Reg. §1.401(a)(4)-13 and §1.401(a)(17)-1 regarding the fresh-start with
extended wear-away of Section 401(a)(17) Participants.

4.2           Regular Retirement Benefit.

A Participant’s monthly Regular Retirement Benefit shall equal his or her vested
Accrued Benefit as of the date of Termination (or the Participant’s Freeze Date,
if earlier) Actuarially adjusted for form of payment and any prior
distributions.

4.3           Early Retirement Benefit.

A Participant’s Early Retirement Benefit shall equal his or her vested Accrued
Benefit as of the date of Termination (or the Participant’s Freeze Date, if
earlier), reduced as specified below for each year that the Early Retirement
Date precedes the Regular Retirement Date, and then Actuarially adjusted for
form of payment and any prior distributions.  The reduced benefit shall be
determined using the general reduction factor from the following table, except
that the amount determined under Section 4.1(b)(ii) shall be reduced using the
special reduction factor indicated:

19


--------------------------------------------------------------------------------


 

Number of years

 

General

 

Section 4.1(b)(ii)

 

Prior to Regular

 

Reduction

 

Reduction

 

Retirement Date

 

Factor

 

Factor

 

 

 

 

 

 

 

0

 

100.0000

%

100.0000

%

1

 

98.0000

 

93.3333

 

2

 

96.0000

 

86.6667

 

3

 

94.0000

 

80.0000

 

4

 

90.0000

 

74.0000

 

5

 

86.0000

 

68.0000

 

6

 

80.0000

 

62.0000

 

7

 

74.0000

 

56.0000

 

8

 

68.0000

 

50.0000

 

9

 

62.0000

 

44.0000

 

10

 

56.0000

 

38.0000

 

11

 

50.0000

 

32.0000

 

12

 

44.0000

 

26.0000

 

 

If the Participant’s number of years prior to Regular Retirement Date includes
partial years, the percentages to be applied to the two benefit factors shall be
interpolated from the above table.

4.4           Deferred Retirement Benefit.

A Participant’s Deferred Retirement Benefit shall equal his or her vested
Accrued Benefit as of his or her Deferred Retirement Date (or the Participant’s
Freeze Date, if earlier), Actuarially adjusted for form of payment and any prior
distributions, and, to the extent required under section 401(a)(9) of the Code,
to reflect commencement after age 70-1/2.  Additional benefit accruals after a
Participant’s Regular Retirement Date shall be offset by any adjustment
attributable to the delay in distribution of benefits after age 70-1/2, as
permitted under section 411(b)(1)(H)(iii)(II) of the Code.  There shall be no
Actuarial adjustment to reflect the deferred commencement of benefits prior to
age 70-1/2.  If a Participant begins receiving benefits prior to his or her date
of Termination, additional benefit accruals for a calendar year shall be reduced
(but not below zero) by the Actuarial Equivalent of the benefit payments made to
the Participant during that calendar year, as permitted by section
411(b)(1)(H)(iii)(I) of the Code and regulations thereunder.  Credited Service
and Earnings beyond the Regular Retirement Date shall be taken into
consideration, subject to the 33-year limit in Section 4.1.  In no event shall
the benefit provided under this paragraph be less than the retirement benefit to
which the Participant would have been entitled if he or she had actually retired
on the Regular Retirement Date.

4.5           Reemployment After Retirement.

Upon reemployment on or after June 1, 2005, a Participant shall continue to
receive retirement benefits, but shall not resume accruing benefits under the
Plan.  A Participant who was rehired prior to June 1, 2005, may continue
accruing benefits until his or her Freeze Date.  Benefits shall be adjusted to
reflect additional accruals to the extent required by ERISA

20


--------------------------------------------------------------------------------


and the Code.  At the Participant’s subsequent retirement, benefits payable
shall be based on his or her total Credited Service and Earnings at the time of
subsequent retirement (or the Participant’s Freeze Date, if earlier), and shall
be reduced by the Actuarial Equivalent value of benefits previously received by
the Participant, except as otherwise provided in Section 5.6.  In no event shall
the benefit provided upon subsequent retirement be less than the initial
retirement benefit.

4.6           Suspension of Payments.  Except as otherwise provided in Section
3.3, Section 4.4, and Section 4.5, no pension payments shall be made for any
period in which a Participant is in “Substantial Employment.”  A Participant is
in Substantial Employment if the Participant has remained in or returned to
employment with the Employer during any calendar month subsequent to the date
the Participant reaches age 65 and works at least eight days in such calendar
month (or during a four- or five-week payroll period ending in such calendar
month).  For this purpose, a Participant shall be treated as working on any day
during which he or she performs at least one Hour of Service.  If all or a
portion of a Participant’s pension payments are suspended for any period after
he or she reaches age 65, the Committee shall notify the Participant, by
personal delivery or first class mail, during the first calendar month
commencing on or after the date the Participant reaches age 65 in which the Plan
withholds payments, that his or her benefits are suspended, in accordance with
the requirements set forth in 29 C.F.R. §2530.203-3(b)(4).

A Participant’s pension payments shall commence, subject to offset as provided
by 29 C.F.R. §2530.203-3(b)(2) and (3), no later than the first day of the third
calendar month after the calendar month in which the Participant ceases to be in
Substantial Employment.  The pension payable when the Participant ceases to be
in Substantial Employment shall be determined in accordance with Section 4.4 or
4.5, whichever is applicable at such time, and shall be based on his or her
total Credited Service (to a maximum of 33 years).

Every Participant must notify the Committee of any employment with the Employer
subsequent to the time his or her pension payments from the Plan commence.  A
Participant may request that the Committee render a determination pursuant to
Section 10.5 as to whether specific contemplated employment would constitute
Substantial Employment.

4.7           Benefits for Former Participants.

Except as otherwise specifically provided in the Plan, eligibility for benefits
and the amount of such benefits for a former Participant who retired or
otherwise separated from service with the Employer before June 1, 2005, shall be
based upon the provisions of the Plan in effect on the Participant’s date of
Termination.  An employee who Terminates prior to becoming a Participant in this
Plan may be eligible for benefits under a predecessor employer plan but is not
eligible for benefits under this Plan.  However, if a Terminated Participant has
had an hour of service on or after January 1, 1976, and is living on August 23,
1984, a Spouse’s death benefit may be payable under Section 6.1(c) if the
requirements of that section are met.

 

21


--------------------------------------------------------------------------------


SECTION 5

FORMS OF PAYMENT

5.1           Forms of Payment.

A retiring Participant may elect any one of the options described below at any
time during the 90-day period ending on the Annuity Starting Date.

(a)           Whole Life Annuity

A Whole Life Annuity shall be payable monthly from the Annuity Starting Date to
the first of the month preceding death.  The amount of the monthly benefit shall
equal the monthly Regular Retirement Benefit, adjusted for Early or Deferred
Retirement if applicable.

(b)           Joint and Survivor Annuity

A reduced Joint and Survivor Annuity shall be payable monthly to a retired
Participant from the Annuity Starting Date to the first of the month preceding
death.  Following the Participant’s death, a benefit, equal to 50% or 100% of
the reduced amount payable to the retired Participant, shall be payable for life
to the Participant’s Spouse, if living at the time of the Participant’s death. 
A Participant may elect which percentage shall be payable to the Spouse.

If the Spouse dies after the Participant’s Annuity Starting Date, the
Participant’s payments shall be in the same reduced amount as is otherwise
payable under the Joint and Survivor Annuity.  If the Spouse dies prior to the
Participant’s Annuity Starting Date, any election of a form of benefit under
this paragraph (b) shall be automatically canceled.  If the Participant dies
prior to the Annuity Starting Date, the Spouse shall not be entitled to receive
any payments under this Section 5.1.

The 50% Joint and Survivor Annuity shall be equal to 90% of the Participant’s
retirement benefit payable in the form of a Whole Life Annuity.

The 100% Joint and Survivor Annuity shall be equal to 80% of the Participant’s
retirement benefit payable in the form of a Whole Life Annuity.

(c)           Period Certain and Life Annuity

A reduced Period Certain and Life Annuity shall be payable monthly from the
Annuity Starting Date to the first of the month preceding death, but in no event
shall less than a certain number of monthly payments be made.  A Participant may
elect the period certain and number of monthly payments under the table below. 
If the Participant

22


--------------------------------------------------------------------------------


dies before receiving the applicable number of monthly payments, the remaining
payments shall continue to be made to his or her designated Beneficiary.  If
both the Participant and the Beneficiary die before receiving the applicable
number of monthly payments, the remaining payments shall be made to the estate
of the last to die of the Participant and the Beneficiary.  The total value of
the Period Certain and Life Annuity shall be equal to the portion of the
Participant’s retirement benefit payable in the form of a Whole Life Annuity,
specified in the table below:

 

Number of

 

Total Benefit

Period of Years

 

Monthly Payments

 

Reduction Factor

5

 

60

 

.98

10

 

120

 

.92

15

 

180

 

.85

20

 

240

 

.75

 

If any benefit is payable to the Participant’s or Beneficiary’s estate under
this paragraph (c), such benefit shall be payable in a single sum amount.  The
single sum amount shall be the present value of the benefit under this paragraph
(c), determined by using the Applicable Interest Rate.

5.2           Automatic Form of Benefit.

Unless a Participant elects otherwise, Benefits shall be paid as provided below:

(a)           Married Participants

Any Participant who has a Spouse on his or her Annuity Starting Date shall
automatically be deemed to have elected the 50% (or, if the Participant so
elects in writing during the election period described in Section 5.1, 100%)
Joint and Survivor Annuity, effective as of such date, with such Spouse as the
joint annuitant.

A Participant may reject the Joint and Survivor Annuity by filing a written
notice with the Committee prior to the Annuity Starting Date.  Such notice must
be signed by the Participant’s Spouse, and the Spouse’s signature must be
notarized or witnessed by a Plan representative.  In the event the Joint and
Survivor Annuity is rejected, benefits shall be paid in the form of a Whole Life
Annuity, unless another option is elected.  The election of an optional benefit
or the designation of a Beneficiary other than the Spouse may not be changed
without spousal consent or the spousal consent must permit designations by the
Participant without further consent by the Spouse.

A Participant may file a rejection notice or revoke any such notice at any time
during the election period described in Section 5.1.

23


--------------------------------------------------------------------------------


(b)           Other Participants

Any other Participant shall receive his or her retirement benefits in the form
of a Whole Life Annuity, unless another option is elected.

5.3           Limitation on Joint Annuitant.

A Participant may not elect a joint annuitant other than his or her Spouse.

5.4           Explanation of Forms of Payment.

The Committee shall furnish each Participant with a written explanation of the
terms and conditions of the forms of payment, and of his or her right to defer
commencement of benefit payments until his or her Regular Retirement Date, if
applicable, not more than 90 days and not less than 30 days prior to the Annuity
Starting Date; provided, however, that distributions of a Participant’s benefit
may commence less than 30 days after such explanation is given to the
Participant if:

(a)           The Committee clearly informs the Participant that he or she has a
right to a period of at least 30 days after receiving such explanation to
consider whether to waive the automatic form of payment described in Section 5.2
and, if applicable, to consider whether to commence receipt of his or her
benefit before his or her Regular Retirement Date;

(b)           After receiving the explanation, the Participant affirmatively
elects a form of distribution (with spousal consent, if required under Section
5.2), and the Participant affirmatively elects to commence receiving his or her
benefit (if distribution is to commence prior to his or her Regular Retirement
Date);

(c)           The Participant is permitted to revoke his or her affirmative
election at least until his or her Annuity Starting Date or, if later, at any
time prior to the expiration of the seven-day period that begins the day after
the explanation is provided to the Participant;

(d)           The Participant’s Annuity Starting Date is after the date the
explanation is provided to the Participant, except as otherwise permitted under
section 417(a)(7) of the Code and Treasury regulations issued thereunder; and

(e)           Distribution in accordance with the Participant’s affirmative
election does not commence before the expiration of the seven-day period that
begins on the day after the explanation is provided to the Participant.

24


--------------------------------------------------------------------------------


5.5           Retroactive Annuity Starting Dates.

Notwithstanding the requirements of Sections 5.1 and 5.4, a Participant may
elect an Annuity Starting Date which is on or before the date the explanation
described in Section 5.4 is provided to the Participant (a “retroactive Annuity
Starting Date”), provided that:

(a)           The requirements of Treas. Reg. §1.417(e)-1(b)(3)(iv) and (v) or
any successor thereto are satisfied; and

(b)           The retroactive Annuity Starting Date is the later of (i) the
Participant’s Regular Retirement Date, or (ii) the first date of the month on or
after the date of the Participant’s termination of employment.

Notwithstanding Section 5.2, if the Participant’s Spouse as of a retroactive
Annuity Starting Date is not the Participant’s Spouse as of the date
distributions actually commence, that former Spouse is not required to consent
to the Participant’s waiver of the Joint and Survivor Annuity, unless otherwise
provided under a Qualified Domestic Relations Order.  (However, the consent of
the Participant’s Spouse as of the actual commencement date may be required
under Treas. Reg. §1.417(e)-1(b)(3)(v), even if the benefit is payable in the
form of a Joint and Survivor Annuity.)

If a retroactive Annuity Starting Date is elected under this Section 5.5, then
the date distributions actually commence shall be substituted for the Annuity
Starting Date for purposes of the timing requirements of Sections 5.1, 5.2, and
5.4 for the Participant’s waiver notice and election of an optional form of
payment and the provision of the explanation to the Participant.

5.6           Small Benefits and Repayment of Benefit.

In cases where the present value of a vested or payable benefit of a Terminating
Participant is not greater than $1,000, the benefit shall be paid in a lump-sum
distribution as soon as practicable after Termination.  For purposes of this
paragraph, the present value shall be based upon the Applicable Interest Rate
and the Applicable Mortality Table.  A Participant who has no vested benefit at
the time of his or her Termination shall be deemed to receive a distribution in
the amount of $0 under this Section 5.6 as of the date of such Termination.

In the event a Participant receives a lump-sum distribution at any time after
Termination and later resumes participation after returning to work, he or she
may repay such benefit with 5% interest to the Plan within two years of resuming
employment.  The Accrued Benefit of a Participant who makes such repayment shall
be determined as if no prior distribution occurred.  If a Participant who
receives a deemed $0 distribution later returns to work, he or she shall be
deemed to have repaid such distribution to the Plan.

25


--------------------------------------------------------------------------------


5.7           Direct Rollovers.

(a)           Direct Rollovers.  Notwithstand­ing any provisions of the Plan to
the contrary that would otherwise limit a distributee’s election under this
Section 5.7, a distributee may elect, at the time and in the manner prescribed
by the Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

(b)           Definitions.

(i)            Eligible rollover distribution:  An eligible rollover
distribution is any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated Beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

(ii)           Eligible retirement plan:  An eligible retirement plan is any of
the following that accepts the distributee’s eligible rollover distribution:  an
individual retirement plan; an annuity plan described in section 403(a) of the
Code; a qualified trust described in section 401(a) of the Code; an annuity
contract described in section 403(b) of the Code; and an eligible plan under
section 457(b) of the Code which is maintained by a state, a political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state which agrees to account separately for amounts
transferred into such plan from this Plan.

(iii)          Distributee:  A distributee includes an employee or former
employee.  In addition, the employee’s or former employee’s surviving Spouse and
the employee’s or former employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order are distributees with regard to
the interest of the Spouse or former Spouse.

(iv)          Direct rollover:  A direct rollover is a payment by the Plan to
the eligible retirement plan specified by the distributee.

(v)           Individual retirement plan:  An individual retirement plan is an
individual retirement account described in section 408(a) of the Code or an
individual retirement annuity described in section 408(b) of the Code.

26


--------------------------------------------------------------------------------


SECTION 6

DEATH AND DISABILITY BENEFITS

6.1           Spouse’s Death Benefit.

In the event a vested Participant dies before his or her Annuity Starting Date,
his or her Spouse shall receive a pre-retirement death benefit.  The amount of
the Spouse’s benefit and time of commencement is described below.  The Spouse of
a nonvested Participant, or of a Participant who dies on or after his or her
Annuity Starting Date, is not entitled to this death benefit.

(a)           Death After Earliest Retirement Date

If the Participant dies before his or her Annuity Starting Date and after his or
her Earliest Retirement Date, the Spouse’s benefit shall be paid monthly from
the first of the month coinciding with or following the Participant’s death
through the first of the month preceding the Spouse’s death.  For purposes of
this Section 6.1, a Participant’s “Earliest Retirement Date” means the earliest
date on which he or she could have elected to receive benefits under Section 3
or Section 7.2, based on his or her actual Period of Service at death.  The
benefit shall equal 45% (or, if the Participant dies after electing a 100% Joint
and Survivor Annuity under Section 5.2(a) during the 90-day period ending on the
first of the month coinciding with or following the Participant’s death, 80%) of
the benefit in the form of a single life annuity to which the Participant would
have been entitled if his or her Retirement Date were immediately before the
date of his or her death.

(b)           Death Prior to Earliest Retirement Date and Termination

If the Participant Terminates due to death and prior to his or her Earliest
Retirement Date, the Spouse’s benefit shall be paid monthly from the
Participant’s Earliest Retirement Date through the first of the month preceding
the Spouse’s death.  The benefit shall equal 45% (or, if the Participant dies
after electing a 100% Joint and Survivor Annuity under Section 5.2(a) during the
90-day period ending on his or her Earliest Retirement Date, 80%) of the benefit
to which the Participant would have been entitled at his or her Earliest
Retirement Date.  The Participant shall be deemed to continue accruing Periods
of Service until the Earliest Retirement Date and shall be deemed to continue
accruing Credited Service until the earlier of the Earliest Retirement Date or
the Participant’s Freeze Date.

(c)           Death Prior to Earliest Retirement Date and After Termination

If the Participant dies following Termination but prior to his or her Earliest
Retirement Date, the Spouse’s benefit shall be paid monthly from the
Participant’s

27


--------------------------------------------------------------------------------


Earliest Retirement Date through the first of the month preceding the Spouse’s
death.  The Earliest Retirement Date shall be determined as if he or she had
survived but not accrued Periods of Service or Credited Service past date of
death.  The benefit shall equal 45% (or, if the Participant dies after electing
a 100% Joint and Survivor Annuity under Section 5.2(a) during the 90-day period
ending on his or her Earliest Retirement Date, 80%) of the benefit to which the
Participant would have been entitled at his or her Earliest Retirement Date.  If
the Participant has not had an hour of service on or after January 1, 1976, the
Participant is not eligible for a benefit under this paragraph (c).

(d)           Spousal Consent to Annuity Commencement

Notwithstanding the provisions of paragraphs (a) through (c) above, survivor
annuity payments under this Section 6.1 shall not commence prior to the date on
which the Participant would have attained his Regular Retirement Date (or, if
earlier, the later of age 65 or the fifth anniversary of the Participant’s
commencement of participation in the Plan) unless the Spouse consents to the
commencement of such payments at an earlier date.  If the Spouse elects to defer
commencement of the survivor annuity beyond the date otherwise provided under
paragraphs (a) through (c) above, the amount of the survivor annuity shall be
adjusted to reflect the amount of the Joint and Survivor Annuity which would
have been payable to the Participant on such deferred commencement date.

(e)           Benefit Payable to Child

If this Section 6.1 would apply to a Participant but for the fact that there is
no surviving Spouse, and if such Participant is survived by a child under age
21, then the monthly benefit provided for in paragraphs (a) through (c) above
shall be paid to such child until the first day of the month in which he or she
attains age 21; and if there are two or more such children, the benefit shall be
divided equally among them; and if any of such children’s benefits cease by
virtue of their attaining age 21, the benefits shall be divided equally among
the remaining eligible children.  The monthly benefit payable under this
paragraph (e) shall commence on the first of the month coinciding with or
following the Participant’s death, and the benefit shall not be Actuarially
adjusted to reflect immediate commencement.

6.2           Disability Benefits.

Periods of Disability up to a maximum of ten years, or, if less, the number of
years during which a Participant is entitled to receive disability benefits
under the Employer’s voluntary disability plan, shall be included for purposes
of determining Periods of Service for vesting and (up to the Participant’s
Freeze Date) for Credited Service.

28


--------------------------------------------------------------------------------


SECTION 7

VESTING

7.1           Vesting.

Each Participant shall have a vested, nonforfeitable right to his or her Accrued
Benefit multiplied by the appropriate vesting percentage in accordance with the
following table:

Period of Service

 

Percent Vested

Less than 5 years

 

0%

5 years or more

 

100%

 

In addition, each employee shall have a 100% nonforfeitable right to his or her
Accrued Benefit upon attaining age 65 while in the service of the Employer.  An
employee who Terminates with a 0% vested benefit shall be deemed “nonvested.”

7.2           Deferred Vested Benefit.

A Participant who Terminates with a vested Accrued Benefit prior to his or her
Regular or Early Retirement Date shall be entitled to receive his or her vested
Accrued Benefit, Actuarially adjusted for form of payment and any prior
distributions, commencing on his or her Regular Retirement Date.

Payment of a Participant’s vested Accrued Benefit, reduced in accordance with
the factors set forth in Section 4.3 and Actuarially adjusted for form of
payment and any prior distributions, shall commence not later than the 60th day
after the close of the Plan Year in which occurs the latest of:

(a)           The date the Participant attains age 65;

(b)           The tenth anniversary of the Participant’s commencement of
participation in the Plan; or

(c)           The date the Participant Terminates.

Notwithstanding the preceding sentence, a Participant may elect to defer
commencement of benefits until his or her Regular Retirement Date, if later. 
For this purpose, the Participant’s failure to apply for benefits shall be
deemed an election to defer commencement of benefit payments to his or her
Regular Retirement Date.

A Participant who Terminates after completing a 15-year Period of Service but
prior to age 55 may elect to commence receiving his or her vested Accrued
Benefit, reduced in

29


--------------------------------------------------------------------------------


accordance with the factors set forth in Section 4.3 and Actuarially adjusted
for form of payment and any prior distributions, on the first day of any month
coinciding with or following the date he or she attains age 55.

7.3           Forfeitures.

Any forfeitures arising under this Plan shall be used only to offset future
Employer contributions and shall not affect any Participant’s Accrued Benefit.

30


--------------------------------------------------------------------------------


SECTION 8

LIMITATIONS ON BENEFITS

8.1           Limitations re Highly Compensated Employees.

(a)           Restriction of Benefits.  In the event of Plan termination, the
benefit of any highly compensated employee (as defined in section 414(q) of the
Code and regulations thereunder, including any highly compensated former
employee) shall be limited to a benefit which is nondiscriminatory under section
401(a)(4) of the Code.

(b)           Restrictions on Distributions.  Annual payments to a Restricted
Participant shall be restricted to an amount equal to the payments that would be
made on behalf of such Restricted Participant under a single life annuity which
is Actuarially Equivalent to the sum of the Restricted Participant’s Accrued
Benefit and his or her other Benefits under the Plan.  However, the restrictions
of this paragraph (b) shall not apply if:

(i)            After payment to such Restricted Participant of all Benefits, the
value of Plan assets equals or exceeds 110% of the value of current liabilities
(as defined in section 412(l)(7) of the Code); or

(ii)           The value of the Benefits for such Restricted Participant is less
than 1% of the value of current liabilities.

(c)           Definitions.  The following definitions shall apply for purposes
of this Section 8.1:

(i)            Restricted Participant means, for any Plan Year, any highly
compensated employee or highly compensated former employee, as defined in
section 414(q) of the Code and the regulations thereunder; provided, however,
that for any Plan Year, the total number of Restricted Participants shall be
limited to a group of 25 highly compensated employees and highly compensated
former employees.  Such group shall consist of those highly compensated
employees and highly compensated former employees with the greatest
compensation.

(ii)           Benefit shall include loans in excess of the amounts set forth in
section 72(p)(2)(A) of the Code, any periodic income, any withdrawal values
payable to a living employee, and any death benefits not provided for by
insurance on the employee’s life.

(d)           Inapplicability of Restrictions.  In the event that the provisions
of this Section 8.1 are no longer necessary to qualify this Plan under section
401(a) of the Code, this Section 8.1 shall be ineffective without amendment to
the Plan.

31


--------------------------------------------------------------------------------


8.2           Maximum Annual Benefit Payable Under the Plan.

Anything to the contrary notwithstanding, a Participant’s annual benefit shall
not exceed the lesser of the Defined Benefit Dollar Limitation (or, if greater,
the Participant’s Accrued Benefit on December 31, 1982), or 100% of the
Participant’s average compensation during the three consecutive Plan Years when
his or her compensation was the highest, subject to the following:

(a)           A Participant’s annual benefit shall mean the benefit payable
annually in the form of a straight life annuity (with no ancillary benefits),
within the meaning of section 415(b)(2) of the Code, determined in accordance
with the following:

(i)            Except as provided herein, a Participant’s retirement benefit
under the Plan shall, for purposes of applying the limitations of this Section
8.2, be adjusted to a straight life annuity beginning at the same age which is
the Actuarial Equivalent of such benefit in accordance with rules determined by
the Commissioner of Internal Revenue.  For purposes of making the foregoing
adjustment to a straight life annuity, there shall not be taken into account the
value of a qualified joint and survivor annuity provided under the Plan to the
extent that such value exceeds the sum of (A) the value of a straight life
annuity beginning on the same date and (B) the value of any post-retirement
death benefits which would be payable even if the annuity was not in the form of
a joint and survivor annuity.

(ii)           For purposes of subparagraph (i) above, the annual benefit in the
form of a straight life annuity commencing at the same age that is Actuarially
Equivalent to the Plan benefit shall be the greater of the equivalent annual
benefit computed using the mortality table and interest rate specified in
Section 1.2 (or otherwise specified in the Plan for such form of benefit), and
the equivalent annual benefit computed using the Applicable Mortality Table and
an interest rate of:

(A)          In the case of a benefit in a form that is not subject to section
417(a)(3) of the Code, 5%; and

(B)           In the case of a benefit in a form that is subject to section
417(a)(3) of the Code:

(1)           Except as provided in subparagraph (ii)(B)(2) below, the
Applicable Interest Rate; or

(2)           With respect to the 2004 and 2005 Plan Years, 5.5%; provided,
however, with respect to a benefit that is received in 2004, the amount payable
shall not be less than the amount that would have been

32


--------------------------------------------------------------------------------


payable had the amount payable been determined using the Applicable Interest
Rate in effect as of December 31, 2003.

(b)           The “Defined Benefit Dollar Limitation” shall mean $160,000, as
adjusted under section 415(d) of the Code, effective as of January 1 of each
year, in such manner as the Secretary of the Treasury shall prescribe, and
payable in the form of a straight life annuity.  For purposes of this paragraph
(b), a limitation as adjusted under section 415(d) of the Code shall apply to
limitation years ending with or within the calendar year for which the
adjustment applies.

(c)           If the Participant has less than ten years of employment with the
Employer, the 100% of average compensation limitation referred to in this
Section 8.2 shall be reduced by multiplying it by a fraction which has a
numerator equal to the Participant’s years of employment (including fractions
thereof) and which has a denominator equal to ten.

(d)           If the Participant has been a Participant in the plan for fewer
than ten years, the Defined Benefit Dollar Limitation shall be reduced by
multiplying it by a fraction which has a numerator equal to the Participant’s
years of participation (including fractions thereof) and which has a denominator
equal to ten.

(e)           The Defined Benefit Dollar Limitation, as reduced under paragraph
(d) above, if necessary, shall be adjusted in accordance with the following, to
the extent applicable:

(i)            If benefit payments commence before the Participant reaches age
62, the Defined Benefit Dollar Limitation (as reduced under paragraph (d) above,
if necessary) shall be adjusted so that it is the Actuarial Equivalent of the
limitation at age 62.  For purposes of this subparagraph (i), the reduced
limitation that is the Actuarial Equivalent of such limitation at age 62 shall
be the lesser of the equivalent amount using the interest rate and mortality
table specified in Section 1.2, or the equivalent amount using an interest rate
of 5% and the Applicable Mortality Table.

(ii)           If benefit payments commence after the Participant reaches age
65, the Defined Benefit Dollar Limitation (as reduced under paragraph (d) above,
if necessary) shall be increased so that it is the Actuarial Equivalent of an
annual benefit equal to the Defined Benefit Dollar Limitation beginning at age
65.  For purposes of this subparagraph (ii), the increased limitation that is
the Actuarial Equivalent of such limitation at the Social Security retirement
age shall be the lesser of the equivalent amount using the interest rate and
mortality table specified in Section 1.2, or the equivalent amount using an
interest rate of 5% and no mortality decrement.

33


--------------------------------------------------------------------------------


All adjustments shall be made in accordance with the provisions of section 415
of the Code, regulations promulgated thereunder, and any IRS publications
concerning section 415.

(f)            The term “compensation” as used in this Section 8.2 shall be
defined as per Internal Revenue Service Regulation 1.415-2(d)(2) and (3), but
shall include any contributions made by the Employer on behalf of an employee,
by salary reduction pursuant to the employee’s election, to a cash or deferred
arrangement described in section 401(k) of the Code, a cafeteria plan as defined
in section 125(d) of the Code, or a qualified transportation fringe described in
section 132(f)(4) of the Code.

(g)           The Plan Year shall be the “limitation year” for purposes of
section 415 of the Code.

(h)           This Section 8.2, as amended to comply with section 415(b)(2) of
the Code as amended by the Retirement Protection Act of 1994, the Small Business
Job Protection Act of 1996, and the Taxpayer Relief Act of 1997 (collectively,
“GATT”), shall not apply to benefits accrued before January 1, 2000 (“Old-Law
Benefits”).  After December 31, 1999, the limitations of this Section 8.2, as
amended to comply with GATT, shall apply to a Participant’s total accrued
benefit, provided that, in any event, the Participant shall receive no less than
his or her Old-Law Benefit, limited to the extent required under Q/A-15 of Rev.
Rul. 98-1, in accordance with Method 2 of Q/A-14 of Rev. Rul. 98-1.

 

34


--------------------------------------------------------------------------------


 

SECTION 9

TOP HEAVY PROVISIONS

9.1           Scope.

Notwithstanding any Plan provision to the contrary, for any Plan Year in which
the Plan is Top Heavy within the meaning of section 416(g) of the Code, the
provisions of this Section 9 shall govern to the extent they conflict with or
specify additional requirements to the Plan provisions governing Plan Years
which are not Top Heavy.

9.2           Top Heavy Status.

(a)           Top Heavy.

This Plan shall be “Top Heavy” for Plan Years commencing after December 31,
1983, if, as of the Determination Date, (i) the sum of the Aggregate Accounts of
Key Employees, or (ii) the Present Value of Accrued Benefits of Key Employees
under this Plan and any plan of an Aggregation Group, exceeds 60% of the
Aggregate Accounts or the Present Value of Accrued Benefits of all Participants
under this Plan and any plan of an Aggregation Group.

The Present Value of Accrued Benefits and/or Aggregate Account balance of a
Participant shall not be taken into account for purposes of determining Top
Heavy status:

(i)            If the Participant was previously a Key Employee but is no longer
a Key Employee; or

(ii)           If the Participant has not been credited with at least one Hour
of Service during the one-year period ending on the Determination Date.

(b)           Determination Date.

Whether the Plan is Top Heavy for any Plan Year shall be determined as of the
Determination Date.  “Determination Date” means (i) the last day of the
preceding Plan Year, or (ii) in the case of the first Plan Year, the last day of
such Plan Year.

(c)           Valuation Date.

“Valuation Date” means, for purposes of determining Top Heaviness, the
Determination Date.

35


--------------------------------------------------------------------------------


(d)           Aggregate Account.

“Aggregate Account” means, with respect to a Participant, his or her adjusted
account balance in a defined contribution plan, as determined under the top
heavy provisions of such plan.

(e)           Present Value of Accrued Benefits.

“Present Value of Accrued Benefits” means the sum of:

(i)            The Actuarial Equivalent present value of the accrued normal
retirement benefit under the Plan as of the Valuation Date; and

(ii)           Any part of any distribution made during the one-year period
ending on the Determination Date on account of separation from service, death,
or disability; and

(iii)          Any part of any distribution, for any reason other than
separation from service, death, or disability, during the five-year period
ending on the Determination Date.

The amounts in subparagraphs (ii) and (iii) above shall include distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code.

Unrelated rollovers or transfers shall be considered distributions.  A related
rollover or transfer shall not be considered a distribution.  An unrelated
rollover or transfer is one which is both initiated by the employee and made
between plans of different employers.  A related rollover or transfer is one
which is either not initiated by the employee or made between plans of the same
employer.

For purposes of subparagraph (i) above, the Present Value of Accrued Benefits
shall include benefits attributable to voluntary or mandatory employee
contributions, unrelated rollovers or transfers accepted prior to January 1,
1984, and related rollovers or transfers accepted at any time.  The present
value of accrued benefits shall not include benefits attributable to voluntary
deductible employee contributions, or unrelated rollovers or transfers accepted
after January 1, 1984.

Solely for the purpose of determining if the Plan, or any other plan included in
a required aggregation group of which this Plan is a part, is Top Heavy, the
accrued benefit of an employee other than a Key Employee shall be determined
under (i) the method, if any, that uniformly applies for accrual purposes under
all plans maintained by the Employer, or (ii) if there is no such method, as if
such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate of section 411(b)(1)(C) of the Code.

36


--------------------------------------------------------------------------------


(f)            Key Employee.

“Key Employee” shall be determined as follows:

(i)            A “Key Employee” is any employee or former employee of an
Employer who, at any time during the Plan Year that includes the Determination
Date, is:

(A)          An officer of the Employer whose annual compensation (as defined in
section 415(c)(3) of the Code) is greater than $130,000 (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31, 2001);

(B)           An employee who owns more than 5% of the Employer; or

(C)           An employee who owns more than 1% of the Employer with annual
compensation from the Employer that exceeds $150,000.

(ii)           The Beneficiaries of a Key Employee shall also be considered Key
Employees.

(iii)          For purposes of subparagraph (i)(A) above, no more than 50
employees (or, if less, the greater of three or 10% of the employees) shall be
treated as officers.

(iv)          The determination of who is a Key Employee shall be made in
accordance with section 416(i)(1) of the Code and the Treasury regulations
thereunder.

(g)           Aggregation Group.

“Aggregation Group” means the group of plans that must be considered as a single
plan for purposes of determining whether the plans within the group are Top
Heavy (Required Aggregation Group), or the group of plans that may be aggregated
for purposes of Top Heavy testing (Permissive Aggregation Group).  The
Determination Date for each plan must fall within the same calendar year in
order to aggregate the plans.

(i)            The Required Aggregation Group includes each plan of the Employer
in which a Key Employee is a participant in the Plan Year containing the
Determination Date and each other plan of the Employer which, during this
period, enables any plan in which a Key Employee participates to meet the

37


--------------------------------------------------------------------------------


minimum participation standards or nondiscriminatory contribution requirements
of sections 401(a)(4) and 410 of the Code.

(ii)           A Permissive Aggregation Group may include any Employer-sponsored
plan, provided the group as a whole continues to satisfy the minimum
participation standards and nondiscriminatory contribution requirements of
sections 401(a)(4) and 410 of the Code.

Each plan belonging to a Required Aggregation Group shall be deemed Top Heavy,
or non-Top Heavy in accordance with the group’s status.  In a Permissive
Aggregation Group that is determined Top Heavy only those plans that are
required to be aggregated shall be Top Heavy.  In a Permissive Aggregation Group
that is not Top Heavy, no plan in the group shall be Top Heavy.

9.3           Minimum Benefit.

(a)           General Rule.

For any Top Heavy Plan Year, a non-Key Employee shall have an Accrued Benefit at
least equal to the minimum benefit described herein.  The minimum Accrued
Benefit at any point in time equals the lesser of:

(i)            2% multiplied by Top Heavy Periods of Service; or

(ii)           20%,

multiplied by such Participant’s “Average Compensation.”  “Average Compensation”
means a Participant’s compensation as described in section 415 of the Code, as
limited by section 401(a)(17) of the Code, for the five consecutive years when
such Participant had the highest aggregate compensation from the Employer.
 However, compensation received for non-Top Heavy Plan Years shall be
disregarded.  The benefit described herein is expressed as an annual benefit in
the form of a single life annuity (with no ancillary benefits), commencing at
normal retirement age.

A non-Key Employee shall not be denied this minimum benefit because he or she
was not employed on a specified date, failed to make any mandatory employee
contributions, or failed to earn a specified amount of compensation.

For purposes of satisfying the minimum benefit requirements of section 416(c)(1)
of the Code and this Section 9.3, in determining Top Heavy Periods of Service,
any service with the Employer shall be disregarded to the extent that such
Periods of Service occur during a Plan Year when the Plan benefits (within the
meaning of section 410(b) of the Code) no Key Employee or former Key Employee.

38


--------------------------------------------------------------------------------


(b)           Special Two Plan Rule.

Where this Plan and a defined contribution plan belong to an Aggregation Group
that is determined Top Heavy, the minimum benefit required under (a) above for
any non-Key Participant who also participates in the defined contribution plan
shall be reduced by the minimum contribution and forfeiture allocated to the
non-Key Participant’s accounts pursuant to the defined contribution plan’s top
heavy provisions.  Such offset shall be in accordance with the safe harbor rules
of Treas. Reg. §1.416-1 (M-12).

9.4           Vesting.

(a)           Top Heavy Schedule.

For any Top Heavy Plan Year, each Participant who completes an Hour of Service
in such Year shall become vested and have a nonforfeitable right to retirement
benefits he or she has earned under the Plan in accordance with the following
table, provided, however, that a Participant’s vesting percentage shall not be
less than the percentage determined under the table in Section 7.1:

Periods of Service

 

Vesting Percentage

 

 

 

Less than 2 years

 

0%

2 years

 

20%

3 years

 

40%

4 years

 

60%

5 years

 

80%

6 years or more

 

100%

 

(b)           Return to Non-Top Heavy Status.

If the Plan becomes Top Heavy and ceases to be Top Heavy in any subsequent Plan
Year, the vesting schedule shall revert to the vesting schedule in effect before
the Plan became Top Heavy.  Any such reversion shall be treated as a Plan
amendment pursuant to the terms of the Plan, and shall not cause a reduction of
any Participant’s nonforfeitable interest in the Plan on the date of such
amendment.

In the event of such reversion, or in the event the Committee elects to amend
the Top Heavy vesting schedule, a Participant with three or more years of
service with the Employer as of the end of the election period may elect to
remain covered by the Top Heavy vesting schedule.  If a Participant fails to
make such election, then such Participant shall be subject to the new vesting
schedule. The Participant’s election period shall commence on the adoption date
of the amendment and shall end 60 days after the latest of:

39


--------------------------------------------------------------------------------


(i)            The adoption date of the amendment;

(ii)           The effective date of the amendment; or

(iii)          The date the Participant receives written notice of the amendment
from the Committee.

40


--------------------------------------------------------------------------------


SECTION 10

ADMINISTRATION OF THE PLAN

10.1         Plan Administrator.

The Plan Administrator shall be VWR which, by action of its Board of Directors,
shall appoint a Benefit and Retirement Plan Committee composed of at least three
persons.  Every member of VWR’s Board of Directors and the Committee shall be
deemed a fiduciary.  No Committee member who is an employee shall receive
compensation with respect to his or her service on the Committee.  Any member of
the Committee may resign by delivering written resignation to VWR and to the
Committee.  VWR may remove or replace any member of the Committee at any time.

10.2         Organization and Procedures.

VWR shall designate a chairman from the members of the Committee.  The Committee
shall appoint a secretary, who may or may not be a member of the Committee.  The
secretary shall have the primary responsibility for keeping a record of all
meetings and acts of the Committee and shall have custody of all documents, the
preservation of which shall be necessary or convenient to the efficient
functioning of the Committee.  The chairman of the Committee shall be the agent
of the Plan for service of legal process.  All reports required by law may be
signed by the chairman on behalf of all members of the Committee.

The Committee shall act by a majority of its members in office, either by a vote
at a meeting or in writing without a meeting, and may adopt such by-laws and
regulations as it deems desirable for the conduct of its affairs.

10.3         Duties and Authority.

(a)           Administrative Duties.

The Committee shall administer the Plan in a nondiscriminatory manner for the
exclusive benefit of Participants and their Beneficiaries.  The Committee shall
perform all such duties as are necessary to supervise the administration of the
Plan and to control its operations in accordance with the terms thereof,
including, but not limited to, the following:

(i)            Interpret the provisions of the Plan and determine any question
arising under the Plan, or in connection with the administration or operation
thereof;

(ii)           Determine all considerations affecting the eligibility of any
employee to be or become a Participant;

41


--------------------------------------------------------------------------------


(iii)          Determine eligibility for and amount of retirement benefits for
any Participant;

(iv)          Authorize and direct the Funding Agent with respect to all
disbursements of benefits under the Plan;

(v)           Employ and engage such persons, counsel, and agents and to obtain
such administrative, clerical, medical, legal, audit, and actuarial services as
it may deem necessary in carrying out the provisions of the Plan.

(b)           Investment Authority.

The Committee shall have no responsibility or authority with respect to the
management, acquisition, disposition, or investment of Plan assets.  Such shall
be the sole function and responsibility of the Board of Directors of VWR except
to the extent delegated by the Board to the Funding Agent and/or designated
Investment Manager.

(c)           General Authority.

The Committee shall have all powers necessary or appropriate to carry out its
duties.  The Committee shall have sole discretion to carry out its
responsibilities under the Plan to construe and interpret the provisions of the
Plan and to determine all questions concerning benefit entitlements, including
the power to construe and interpret disputed or doubtful terms.  To the maximum
extent permissible under law, any interpretation or construction of or action by
the Committee with respect to the Plan and its administration shall be
conclusive and binding upon any and all parties and persons affected hereby,
subject to the exclusive appeal procedure set forth in Section 10.6.

10.4         Expenses and Assistance.

All reasonable expenses which are necessary to operate and administer the Plan
may be deducted from the Fund or paid directly by the Employer, at the
Employer’s discretion.

10.5         Claims Procedure.

(a)           Conditions of Payment.

Benefit payments under the Plan shall not be payable prior to the fulfillment of
the following conditions:

(i)            The Committee has been furnished with such applications, proofs
of birth, address, form of benefit, and other information the Committee deems
necessary;

42


--------------------------------------------------------------------------------


(ii)           Except as otherwise provided in Section 3.4, the Participant has
Terminated employment with the Employer; and

(iii)          The Participant is eligible to receive benefits under the Plan as
determined by the Committee.

(b)           Commencement of Payment.

The payment of benefits shall commence no later than 60 days after the
retirement date specified herein for commencement of such benefits.  If the
information required above is not available prior to said retirement date, the
amount of payment required to commence will not be ascertainable.  In such
event, the commencement of payments shall be delayed until no more than 60 days
after the date the amount of such payment is ascertainable.  To the extent
permitted under Section 5.5, a Participant may elect a retroactive Annuity
Starting Date, in which case a lump-sum payment retroactive to the applicable
retroactive Annuity Starting Date shall be made and monthly payments shall
commence.

10.6         Appeal Procedure.

(a)           Notice of Denial.

The Committee shall make all determinations as to the right of any person to a
benefit under the Plan.  If the Committee denies in whole or in part any claim
for a benefit under the Plan by a Participant or Beneficiary or his or her
authorized representative (hereinafter, “Claimant”), the Committee shall furnish
the Claimant with notice of the decision not later than 90 days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim.  Such extension shall not exceed the period of 90 days
from the end of such initial period; provided, however, that in the event the
Claimant fails to submit information necessary to decide a claim, such period
shall be tolled from the date on which the extension notice is sent to the
Claimant until the date on which the Claimant responds to the request for
additional information.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision.  The written or electronic notice which
the Committee shall provide to every Claimant who is denied a claim for benefits
shall set forth in a manner calculated to be understood by the Claimant:

(i)            The specific reason or reasons for the denial;

(ii)           Specific reference to pertinent Plan provisions on which the
denial is based;

43


--------------------------------------------------------------------------------


(iii)          A description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)          A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

(b)           Right to Request Review.

A Claimant may request that the Committee review the claim denial by the
Committee.  Such request shall be made in writing and shall be presented to the
Committee not more than 60 days after receipt by the Claimant of notification of
the denial of a claim.  If written request for review is not made within such
60-day period, the Claimant shall forfeit his or her right to review.  The
Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits.  The Claimant shall also have the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits, and the Committee shall take into account all such
information submitted without regard to whether such information was submitted
or considered in the initial benefit determination.

(c)           Review of Claim.

The Committee shall make its decision on review not later than 60 days after
receipt of the Claimant’s request for review, unless special circumstances
require an extension of time, in which case notice of the extension and
circumstances shall be provided to the Claimant prior to the termination of the
initial 60-day period and a decision shall be rendered as soon as possible but
not later than 120 days after receipt of the request for review; provided,
however, in the event the Claimant fails to submit information necessary to make
a benefit determination on review, such period shall be tolled from the date on
which the extension notice is sent to the Claimant until the date on which the
Claimant responds to the request for additional information.  The decision on
review shall be written or electronic and, in the case of an adverse
determination, shall include specific reasons for the decision, written in a
manner calculated to be understood by the Claimant, and specific references to
the pertinent Plan provisions on which the decision is based.  The decision on
review shall also include (i) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, or other information relevant to the Claimant’s claim
for benefits; and (ii) a statement describing any voluntary appeal procedures
offered by the Plan, and a statement of the Claimant’s right to bring an action
under §502(a) of ERISA.

44


--------------------------------------------------------------------------------


(d)           Regulations.

The claims procedure of this Plan also shall be administered in accordance with
the claims procedure regulations of the Department of Labor set forth in 29
C.F.R. §2560.503-1.  Notwithstanding any provision of Section 10.5 or of this
Section 10.6 to the contrary, to the extent such regulations so require,
determinations as to whether Plan provisions regarding Disability apply to a
Participant shall be made in accordance with the Department of Labor’s claims
procedure regulations applicable to claims for disability benefits, and any such
determination shall be made by (i) one member of the Committee in the case of an
initial claim, and (ii) the remaining members of the Committee in the case of
the review of a denied claim.

(e)           Exhaustion of Remedies.

A claimant shall have no right to bring any action in any court regarding a
claim for benefits prior to filing a claim for benefits and exhausting his or
her rights to review under this Section 10.6 in accordance with the time frames
set forth herein.

10.7         Arbitration.

Any controversy or claim arising out of or relating to this Plan which is
asserted by any person as an employee, a former employee, a Participant, or a
Beneficiary of Plan benefits, may be settled by arbitration in accordance with
the Commercial Rules of the American Arbitration Association, and judgment upon
the award rendered by the arbitrator shall be entered in a court having
jurisdiction thereof.  All such arbitration cases shall be heard by an attorney
licensed in the jurisdiction where the arbitration hearing is to occur. 
Notwithstanding the foregoing, a claimant shall have no right to arbitration
under this Section 10.7 prior to filing a claim for benefits and exhausting his
or her rights to review under Section 10.6 in accordance with the time frames
set forth therein.

10.8         Plan Administration - Miscellaneous.

(a)           Limitations on Assignments.

Benefits under the Plan may not be assigned, sold, transferred, or encumbered,
and any attempt to do so shall be void.  The interest of a Participant in
benefits under the Plan shall not be subject to debts or liabilities of any kind
and shall not be subject to attachment, garnishment, or other legal process,
except as provided in Section 10.9 relating to Qualified Domestic Relations
Orders.  This paragraph (a) shall not prevent the offset of a Participant’s
benefits against an amount that the Participant is ordered or required to pay to
the Plan to the extent permitted under section 401(a)(13)(C) of the Code.

45


--------------------------------------------------------------------------------


(b)           Masculine and Feminine, Singular and Plural.

Whenever used herein, pronouns shall include any applicable gender, and the
singular shall include the plural and vice versa whenever the context shall
plainly so require.

(c)           No Additional Rights.

No person shall have any rights in or to the Fund, or any part thereof, or under
the Plan, except as, and only to the extent, expressly provided for in the
Plan.  Neither the establishment of the Plan, the granting of a retirement
allowance, nor any action of the Employer or the Committee shall be held or
construed to confer upon any person any right to be continued as an employee,
or, upon dismissal, any right or interest in the Fund other than as herein
provided.  The Employer expressly reserves the right to discharge any employee
at any time.

(d)           Governing Law.

This Plan shall be construed in accordance with applicable Federal law and the
laws of the Commonwealth of Pennsylvania (without reference to the principles of
conflict of laws), wherein venue shall lie for any dispute arising hereunder.

(e)           Disclosure to Participants.

Each Participant shall be advised of the general provisions of the Plan and,
upon written request addressed to the Committee, shall be furnished any
information requested regarding the Participant’s status, rights, and privileges
under the Plan as may be required by law.

(f)            Income Tax Withholding Requirements.

Any retirement benefit payment made under the Plan shall be subject to any
applicable income tax withholding requirements.  For this purpose, the Committee
shall provide the Funding Agent with any information the Funding Agent needs to
satisfy such withholding obligations and with any other information that may be
required by regulations promulgated under the Code.

(g)           Severability.

If any provision of this Plan shall be held illegal or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan, which
shall be construed as if said illegal or invalid provision had never been
included.

46


--------------------------------------------------------------------------------


(h)           Facility of Payment.

In the event any benefit under this Plan shall be payable to a person who is
under legal disability or is in any way incapacitated so as to be unable to
manage his or her financial affairs, the Committee may direct payment of such
benefit to a duly appointed guardian, committee, or other legal representative
of such person, or, in the absence of a guardian or legal representative, to a
custodian for such person under a Uniform Gifts to Minors Act or to any relative
of such person by blood or marriage, for such person’s benefit.  Any payment
made in good faith pursuant to this provision shall fully discharge the Employer
and the Plan of any liability to the extent of such payment.

(i)            Correction of Errors.

Any Employer contribution to the Fund made under a mistake of fact (or
investment proceed of such contribution if a lesser amount) shall be returned to
the Employer within one year after payment of the contribution.

In the event an incorrect amount is paid to a Participant or Beneficiary, any
remaining payments may be adjusted to correct the error.  The Committee may take
such other action it deems necessary and equitable to correct any such error.

(j)            Military Service.

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with section 414(u) of the Code.

(k)           EGTRRA Amendments.

Certain provisions of the Plan as amended and restated herein are adopted to
reflect provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”).  Such provisions are intended as good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder.

10.9         Qualified Domestic Relations Orders.

Notwithstanding any Plan provisions to the contrary, benefits under the Plan may
be paid to someone other than the Participant, Beneficiary, or joint annuitant,
pursuant to a Qualified Domestic Relations Order, in accordance with section
414(p) of the Code.  A Qualified Domestic Relations Order is one that:

(a)           Relates to the provision of child support, alimony payments, or
marital property rights to a Spouse, former Spouse, child, or other dependent of
a Participant;

47


--------------------------------------------------------------------------------


(b)           Is made pursuant to a state domestic relations law (including a
community property law);

(c)           Creates or recognizes the existence of an alternate payee’s right
to, or assigns to an alternate payee the right to, receive all or a portion of
the benefits payable to a Participant under the Plan;

(d)           Specifies the name and last known address of the Participant and
each alternate payee;

(e)           Specifies the amount or method of determining the amount of
benefit payable to an alternate payee;

(f)            Specifies the number of payments or period during which payments
are to be made;

(g)           Names each plan to which the order applies;

(h)           Does not require any form, type, or amount of benefit not
otherwise provided under the Plan; and

(i)            Does not conflict with a prior Qualified Domestic Relations Order
that meets the requirements of this Section 10.9.

Payments to an alternate payee pursuant to a Qualified Domestic Relations Order
may commence at the earliest date on which a Participant is eligible to elect an
Early Retirement Date, regardless of whether the Participant continues working
after that date.

The Committee shall determine whether an order meets the requirements of this
Section 10.9 within a reasonable period after receiving an order.  The Committee
shall notify the Participant and any alternate payee that an order has been
received and shall establish a separate account under the Plan for any alternate
payee pending determination that an order meets the requirements of this Section
10.9.

10.10       Plan Qualification.

Any modification or amendment of the Plan may be made retroactive, as necessary
or appropriate, to establish and maintain a “qualified plan” pursuant to section
401 of the Code and ERISA and regulations thereunder and to maintain the exempt
status of the Fund under section 501 of the Code.

48


--------------------------------------------------------------------------------


10.11       Deductible Contribution.

Notwithstanding anything herein to the contrary, any contribution by the
Employer to the Fund is conditioned upon the deductibility of the contribution
by the Employer under the Code and, to the extent any such deduction is
disallowed, the Employer may within one year following a final determination of
the disallowance, demand repayment of such disallowed contribution and the
Funding Agent shall return such contribution less any losses attributable
thereto within one year following the disallowance.

10.12       Action by VWR.

Any action required to be taken by VWR under the Plan, including the amendment
or termination of the Plan under Section 11, shall be taken pursuant to a
written resolution of the Board of Directors of VWR.

 

49


--------------------------------------------------------------------------------


SECTION 11

AMENDMENT AND TERMINATION

11.1         Amendment — General.

VWR shall have the right to amend, terminate, or partially terminate this Plan
at any time subject to any advance notice or other requirements of ERISA.  No
amendment shall decrease a Participant’s accrued benefit.

11.2         Amendment — Consolidation or Merger.

In the event this Plan, its assets, and its liabilities are merged into,
transferred to, or otherwise consolidated with any other retirement plan, then
such must be accomplished so as to ensure that each Participant would (if the
other retirement plan then terminated) receive a benefit immediately after the
merger, transfer, or consolidation which is equal to or greater than the benefit
the Participant would have been entitled to receive immediately before the
merger, transfer, or consolidation (as if the Plan had then terminated).  This
provision shall not be construed as limiting the powers of VWR to appoint a
successor Funding Agent.

11.3         Termination of the Plan.

The termination of the Plan shall not cause or permit any part of the Fund to be
diverted to purposes other than for the exclusive benefit of the Participants
and their Beneficiaries, or cause or permit any portion of the Fund to revert to
or become the property of the Employer at any time prior to the satisfaction of
all liabilities with respect to the Participants.

Upon termination of this Plan, the Committee shall continue to act for the
purpose of complying with the preceding paragraph and shall have all power
necessary or convenient to the winding up and dissolution of the Plan as herein
provided.  While so acting, the Committee shall be in the same status and
position with respect to other persons as if the Plan remained in existence.

11.4         Allocation of the Fund on Termination of Plan.

In the event of a complete Plan termination, the right of each Participant to
benefits accrued to the date of such termination that would be vested under the
provisions of the Plan in the absence of such termination shall continue to be
vested and nonforfeitable; and the right of each Participant to any other
benefits accrued to the date of termination shall be fully vested and
nonforfeitable to the extent then funded under the priority rules set forth in
section 4044 of ERISA.  In any event, a Participant or a Beneficiary shall have
recourse only against Plan assets for the payment of benefits thereunder,
subject to any applicable guarantee provisions of Title IV of ERISA.  The
Committee shall direct the Funding Agent to allocate Fund assets to those
affected Participants to the extent and in the order of preference set forth in
section 4044 of ERISA.  The assets so allocated shall be distributed, in the
discretion of the Committee, either wholly or in part by purchase of
nontransferable annuity contracts or lump-sum payments.  If Fund assets as of
the date of Plan termination exceed the amounts required under the priority
rules set forth in section 4044 of

50


--------------------------------------------------------------------------------


ERISA, such excess shall, after all liabilities of the Plan have been satisfied,
revert to the Employer to the extent permitted by applicable law.

If at any time the Plan is terminated with respect to any group of Participants
under such circumstances as to constitute a partial Plan termination within the
meaning of section 411(d)(3) of the Code, each affected Participant’s right to
benefits that have accrued to the date of partial termination that would be
vested under the provisions of the Plan in the absence of such termination shall
continue to be so vested; and the right of each affected Participant to any
other benefits accrued to the date of such termination shall be vested to the
extent then funded under the priority rules set forth in section 4044 of ERISA
in the event of a complete Plan termination.  In any event, affected
Participants shall have recourse only against Plan assets for payment of
benefits thereunder, subject to any applicable guarantee provisions of Title IV
of ERISA.  Subject to the foregoing, the vested benefits of such Participants
shall be payable as though such termination had not occurred; provided, however,
that the Committee, in its discretion, subject to any necessary governmental
approval, may direct that the amounts held in the Fund that are allocable to the
Participants as to whom such termination occurred be segregated by the Funding
Agent as a separate plan.  The assets thus allocated to such separate plan shall
be applied for the benefit of such Participants in the manner described in the
preceding paragraph.

51


--------------------------------------------------------------------------------


SECTION 12

FUNDING

12.1         Contributions to the Fund.

As a part of this Plan VWR shall maintain a Fund.  From time to time, the
Employer shall make such contributions to the Fund as it determines, with the
advice of its actuary, are required to maintain the Plan on a sound actuarial
basis.

12.2         Fund for Exclusive Benefit of Participants and Beneficiaries.

The Fund is for the exclusive benefit of Participants and their Beneficiaries. 
Except as provided in Sections 10.8(i) and 10.11, no portion of the Fund shall
be diverted to purposes other than this or revert to or become the property of
the Employer at any time prior to the satisfaction of all liabilities with
respect to the Participants.

12.3         Disposition of Credits and Forfeitures.

In no event shall any credits or forfeitures which may arise under the Plan be
used to increase benefits under the Plan.

12.4         Funding Agent.

As a part of this Plan, VWR has entered into an agreement with a Funding Agent. 
VWR has the power and duty to appoint the Funding Agent and it shall have the
power to remove the Funding Agent and appoint successors at any time.  As a
condition to exercising its power to remove any Funding Agent hereunder, VWR
must first enter into an agreement with a successor Funding Agent.

12.5         Investment Manager.

VWR has the power to appoint an Investment Manager to invest a portion of the
Fund held by the Funding Agent.

52


--------------------------------------------------------------------------------


SECTION 13

FIDUCIARIES

13.1         Limitation of Liability of the Employer and Others.

No Participant shall have any claim against the Employer, or the Committee, or
against their directors, officers, members, agents, or representatives, for any
benefits under the Plan, and such benefits shall be payable solely from the
Fund; nor shall the Employer, the Committee, or their directors, officers,
members, agents, or representatives incur any liability to any person for any
action taken or suffered or omitted to be taken by them under the Plan in good
faith.

13.2         Indemnification of Fiduciaries.

In order to facilitate the recruitment of competent fiduciaries, the Employer
adopting this Plan agrees to provide the indemnification as described herein. 
This provision shall apply to employees who are considered Plan fiduciaries
including, without limitation, Committee members, any agent of the Committee, or
any other officers, directors, or employees.  Notwithstanding the preceding,
this provision shall not apply and indemnification shall not be provided for any
Funding Agent or Investment Manager appointed as provided in this Plan.

13.3         Scope of Indemnification.

The Employer agrees to indemnify an employee fiduciary as described above for
all acts taken in good faith in carrying out his or her responsibilities under
the terms of this Plan or other responsibilities imposed upon such fiduciary by
ERISA or regulations promulgated thereunder.  If an employee fiduciary is sued
in connection with his or her acts as a fiduciary, the employee shall tender the
defense of the claim to the Employer.

IN WITNESS WHEREOF, VWR International, Inc. has caused this amendment and
restatement of the VWR International, Inc. Retirement Plan to be duly executed
on this                 day of                                      , 2006.

Attest:

 

VWR INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

[Corporate Seal]

 

53


--------------------------------------------------------------------------------


 

APPENDIX A

FORMER VAN WATERS & ROGERS PROFIT SHARING PLAN PARTICIPANTS

1.1           General.  The following provisions shall apply only to VWR
International, Inc. Retirement Plan (“this Plan”) Participants who were
participants in the VW&R Profit Sharing Plan on February 29, 1968.

1.2           Determination of Account Balances.  The value of a person’s VW&R
Profit Sharing Plan account as of any date shall be determined by multiplying
the number of units credited to his or her account as of February 29, 1968, by
the value of each unit on such valuation date.  The value of each unit on any
valuation date shall be determined by dividing the market value of the VW&R
Profit Sharing Plan Fund as of the valuation date by the number of units
credited to former participants in the VW&R Profit Sharing Plan who are active
Participants in this Plan.

1.3           Retirement or Termination Where Participant is Qualified for
Benefits Under This Plan.  In the event of retirement or termination from
service of a participant in the VW&R Profit Sharing Plan at a time when such
participant is entitled to benefits under this Plan (herein referred to as an
active participant), the participant shall be given the option of:  (a)
receiving benefits to which the participant would otherwise be entitled under
this Plan without reference to participation under said profit sharing plan, or
(b) receiving benefits calculated according to Section 1.2 above, plus benefits
under this Plan computed as the product of (i) and (ii) below:

(i)            Being a fraction, the numerator being the participant’s completed
and fractional years of credited service subsequent to February 29, 1968, and
the denominator being the participant’s completed and fractional years of
credited service at termination;

(ii)           Being the total benefit as described in (a) above.

Upon such termination, the value of said participant’s account in the VW&R
Profit Sharing Fund shall be used to provide the benefits to which he or she is
entitled under (a) or (b) of this Section 1.3, to the extent that his or her
account balance in said fund is adequate to provide these benefits.

In the event said participant’s account in the VW&R Profit Sharing Plan Fund
determined as of the valuation date applicable to such participant exceeds the
actuarial value of benefits equal to benefits under paragraph (a) above less
benefits under paragraph (b) above (that is to say, the benefits under this Plan
with respect to credited service prior to March 1, 1968), said participant shall
be entitled to receive a benefit under this Plan based upon service rendered
prior to March 1, 1968, which is equal to the benefit which can be provided by
participant’s

A-1


--------------------------------------------------------------------------------


account balance determined, as previously mentioned, as of the valuation date
applicable to such participant and the benefit mentioned in paragraph (b) above.

1.4        Retired Nonparticipating and Vested Participants.  With respect to
retired or nonparticipating vested participants in the VW&R Profit Sharing Plan
as of February 29, 1968, the funding agency or agencies under this Plan shall
retain in trust the amounts needed to continue payments in accordance with the
provisions of that Plan.

1.5        Death of Participant.  In the event of the death of a Participant who
was a participant in the VW&R Profit Sharing Plan prior to distribution to the
Participant of his or her entire beneficial interest generated by such plan, the
full remaining value of such interest shall be distributed in a lump sum to his
or her beneficiary designated by such Participant in writing.  The beneficiary
or beneficiaries designated by a Participant may be changed at any time and from
time to time at the election of the Participant, but only by his or her filing
with the committee a new designation and revoking all prior designations.  If no
such designation of beneficiary is filed, or if the designated beneficiary shall
predecease the Participant, or, having survived the Participant, shall die prior
to the final and complete distribution of the Participant’s participating
interest, the undistributed portion of such interest shall be distributed to the
Participant’s personal representative.

1.6        Permanent Disability.  Any amounts distributable to a participant in
said profit sharing plan by virtue of permanent Disability shall,
notwithstanding any provision hereof to the contrary, be distributable to said
participant in accordance with the original tenor of that plan.

1.7        Valuation Date.  The valuation dates for purposes of determining the
unit value of units held by participants in the former VW&R Profit Sharing Plan
shall be the last days of December and June of each year.

1.8        VW&R Profit Sharing Plan Fund.  The VW&R Profit Sharing Plan Fund
shall mean the fund held for the exclusive benefit of participants of the VW&R
Profit Sharing Plan (and their beneficiaries) who have not previously become
entitled to benefits under Section 1.3 above.

1.9        Number of Units at a Valuation Date.  The number of units at any
valuation date is equal to the number of units at the prior valuation date
reduced by the number of units used to provide benefits under Section 1.3 above.

1.10      Reduction in VW&R Profit Sharing Plan Fund.  The VW&R Profit Sharing
Plan Fund shall be reduced as benefit payments are made or are provided for in
accordance with Section 1.3 above.

A-2


--------------------------------------------------------------------------------


APPENDIX B

FORMER PARTICIPANTS OF UNION PLANS

1.1        In General.  If a Participant was formerly covered by a collective
bargaining agreement with the Employer that did not provide for retirement
benefits under this Plan, the period of employment covered by the collective
bargaining agreement shall be included in determining Years of Service under
this Plan for all purposes, subject to any applicable limits set forth in the
Plan.  However, except as provided in Section 1.2 below, the benefit payable
from this Plan shall be reduced by any benefits from a collectively bargained
plan which are attributable to Employer contributions on the Participant’s
behalf.

1.2        Special Provisions Regarding the VWR Corporation Pension Plan for
Hourly Employees (Skokie Plant).

(a)           Background.  VWR maintained the VWR Corporation Pension Plan for
Hourly Employees (Skokie Plant) (the “Hourly Plan”) for the benefit of employees
at the Skokie Plant who are covered by the collective bargaining agreement
between VWR and the United Paper Workers International Union AFL-CIO Local 325
(“Local 325”).  Effective November 19, 1996, Local 325 members ceased to be
employed at the Skokie Plant.  Therefore, in accordance with the terms of the
Hourly Plan, no employee accrued a benefit under the Hourly Plan with respect to
service completed on and after November 19, 1996.

(b)           Merger of Plans.  Effective December 31, 1997, the Hourly Plan was
merged with and into this Plan, and the trust established under the Hourly Plan
was merged with and into the Fund.

(c)           Retirees and Vested Terminated Participants.  Benefits payable on
and after January 1, 1998, under the terms of the Hourly Plan as in effect on
December 31, 1997, to participants who retired or otherwise separated from
service with a vested right to a benefit prior to November 20, 1996, or to their
beneficiaries (“Transferred Pensioners”), shall be paid from this Plan in
accordance with the terms of the Hourly Plan applicable to such payments as of
December 31, 1997 (except to the extent that the provisions of this Plan are
required to apply to any such payments in order to comply with applicable laws
and regulations).  The Transferred Pensioners who were receiving a monthly
pension from the Hourly Plan as of November 19, 1996, the amount of such
benefits, and the form of such benefits, are set forth in Exhibit I.  The
accrued benefits under the Hourly Plan of Transferred Pensioners who were not
receiving a monthly pension from the Hourly Plan as of November 19, 1996, are
set forth in Exhibit II.

(d)           Hourly Plan Participants Who Were Active Employees on November 20,
1996.  The following rules shall apply to each person who was an Eligible

B-1


--------------------------------------------------------------------------------


Employee on November 20, 1996, and who was a participant in the Hourly Plan as
of November 19, 1996 (a “Former Skokie Employee”):

(i)            Accrued Benefit.  The accrued benefit of a Former Skokie Employee
under this Plan shall be determined under the formula specified in Section 4.1
of the Plan; provided, however, that the Accrued Benefit of a Former Skokie
Employee shall not be less than his or her accrued benefit under the Hourly Plan
on November 19, 1996, as set forth in Exhibit II.  Any section 411(d)(6)
protected benefit (within the meaning of Treas. Reg. §1.411(d)-4, Q&A-1) that
has accrued with respect to the benefits set forth in Exhibit II as of
December 31, 1997, shall not be reduced or eliminated with respect to such
benefits, except as provided in regulations and rulings issued pursuant to
section 411(d)(6) of the Code.  Such section 411(d)(6) protected benefits shall
be determined by reference to the terms of the Hourly Plan as of December 31,
1997 (except to the extent that the provisions of this Plan are required to
apply in order to comply with applicable laws and regulations).

(ii)           Period of Service.  In addition to the service described in
Section 1.1 above, a Former Skokie Employee who participated in the
Sargent-Welch Pension Plan for Hourly Employees (Skokie Plant) on September 17,
1989, shall be given credit for his or her years of service under that plan to
determine his or her Periods of Service solely for purposes of determining his
or her vesting and eligibility for early retirement under this Plan.  No credit
shall be given for such service for purposes of determining benefits under this
Plan.

 

B-2


--------------------------------------------------------------------------------


EXHIBIT I

Transferred Pensioners Receiving a Benefit Under the

VWR Corporation Pension Plan for Hourly Employees as of November 19, 1996

--------------------------------------------------------------------------------

 


NAME

 


SEX

 


DATE OF
HIRE

 


DATE OF
MEMBERSHIP

 


BENEFIT
SERVICE

 

ANNUAL
ACCRUED
BENEFIT

 

Bliwas, Errol

 

M

 

06/14/82

 

10/01/89

 

7.167

 

1,720.08

 

Camara, Yolanda

 

F

 

03/27/78

 

10/01/89

 

7.167

 

1,720.08

 

Delaney, Bessie

 

F

 

08/24/70

 

10/01/89

 

7.167

 

1,720.08

 

Jackson, Jessie M.

 

M

 

02/19/79

 

10/01/89

 

7.167

 

1,720.08

 

Jochim, Glenn

 

M

 

11/26/79

 

10/01/89

 

7.167

 

1,720.08

 

Johnson, Dorothy

 

F

 

04/13/70

 

10/01/89

 

7.167

 

1,720.08

 

Krus, Mitchell

 

M

 

09/15/81

 

10/01/89

 

7.167

 

1,720.08

 

Messina, Nagui Y.

 

M

 

08/31/78

 

10/01/89

 

7.167

 

1,720.08

 

Metz Jr ., Fred

 

M

 

08/17/59

 

10/01/89

 

7.167

 

1,720.08

 

Robinson, Chester

 

M

 

01/23/56

 

10/01/89

 

7.167

 

1,720.08

 

Tatum, Hattie

 

F

 

09/05/67

 

10/01/89

 

7.167

 

1,720.08

 

Thrawl, Jon C.

 

M

 

03/01/93

 

03/01/93

 

3.750

 

900.00

 

Wilson, Hester L.

 

M

 

08/21/69

 

10/01/89

 

7.167

 

1,720.08

 

Young, Alex

 

M

 

09/17/81

 

10/01/89

 

7.167

 

1,720.08

 

 

EXHIBIT II

Accrued Benefit Under the VWR Corporation Pension Plan for Hourly Employees

As of November 19, 1996 — Participants Not In Pay Status on November 19, 1996

--------------------------------------------------------------------------------

 

NAME

 

SEX

 

DATE OF
RETIRE-
MENT

 

MONTHLY
BENEFIT

 

FORM

 

J&S

 

PERIOD
CERTAIN

 

STATUS

 

Duarte, Ruben E.

 

M

 

04/01/93

 

70.00

 

LA

 

0

 

0

 

14

 

Goben, Ralph

 

M

 

05/01/96

 

121.13

 

CO

 

0

 

10

 

18

 

Gold, Richard

 

M

 

05/01/93

 

70.71

 

LA

 

0

 

0

 

14

 

Krus, Edmund

 

M

 

07/01/95

 

115.00

 

LA

 

0

 

0

 

14

 

Lavender, Louis

 

M

 

12/01/96

 

129.27

 

LA

 

0

 

0

 

14

 

Nicioli, Alda

 

F

 

12/01/96

 

111.61

 

J&S

 

100

 

0

 

14

 

Parchin, Theresa

 

F

 

10/01/95

 

98.48

 

LA

 

0

 

0

 

14

 

Rock, Mary

 

F

 

01/01/96

 

99.40

 

LA

 

0

 

0

 

14

 

Shojot, Jose

 

M

 

03/01/96

 

128.33

 

LA

 

0

 

0

 

13

 

Snyder, John

 

M

 

05/01/93

 

56.28

 

J&S

 

100

 

0

 

14

 

Spinoso, Marie

 

F

 

09/01/93

 

72.07

 

LA

 

0

 

10

 

14

 

 

B-3


--------------------------------------------------------------------------------


 

APPENDIX C

EMPLOYEES TRANSFERRED IN SPINOFF FROM UNIVAR CORPORATION

In determining the benefits of an employee who was transferred to the Employer
on March 1, 1986, in connection with the spinoff of Univar Corporation, all
Periods of Service under the Univar Corporation Retirement Plan shall be treated
as Periods of Service under this Plan for all purposes and all earnings received
from Univar Corporation shall be treated as earnings received from VWR
International, Inc.

If a person is employed on or before December 31, 1988, and immediately prior to
being employed was employed by Univar Corporation or any of its affiliates and
had been so employed since February 28, 1986, such person shall receive credit
under this Plan for all Periods of Service and Earnings under the Univar
Corporation Retirement Plan.  When such person is 100% vested under this Plan,
the Trustee of the Univar Corporation Retirement Plan shall transfer directly to
the Trustee of this Plan the present value of such person’s accrued benefit. 
Such person’s benefit under this Plan immediately after the transfer of funds
shall not be less than the benefit under both this Plan and the Univar Plan
immediately before the transfer of funds.

 

C-1


--------------------------------------------------------------------------------


APPENDIX D

FORMER EMPLOYEES OF ACQUIRED COMPANIES

Any employee who was employed by any of the companies listed below at the time
either the company or its assets were acquired by the Employer or Univar
Corporation shall be given credit for his or her Periods of Service with such
company for purposes of determining vesting and eligibility for early retirement
under this Plan.  However, no credit shall be given for Periods of Service with
such company for purposes of determining benefits under this Plan.

1.          Cogan & O’Brien Company, Inc.  Former Cogan & O’Brien Company, Inc.
employees began participating in the Plan on March 1, 1987.  Such employees who
previously had Periods of Service with Univar Corporation or any of its
subsidiaries shall receive credit for such Periods of Service for vesting and
eligibility for early retirement under this Plan as well as credit for Periods
of Service with Cogan & O’Brien Company, Inc. for such purposes.

2.          Roberts & Porter, Inc.  Former Roberts & Porter, Inc. employees
began participating in the Plan on March 1, 1987.

3.          Treck Photographic, Inc.  Accruals began as of November 1, 1975.

4.          Will Scientific.  Accruals began as of January 6, 1970.

5.          A.J. Reynolds Company, LLC.  Accruals began as of June 9, 1998.

6.          HPC Scientific & Technology, Inc.  Accruals began as of July 1,
1998.

D-1


--------------------------------------------------------------------------------


 

APPENDIX E

TRANSFER OF EMPLOYEES BETWEEN VWR SCIENTIFIC PRODUCTS CORPORATION

AND MOMENTUM DISTRIBUTION INC. PRIOR TO APRIL 1, 1992

If, at any time on or before March 31, 1992, a person terminated employment with
Momentum Distribution Inc. or any of its affiliates (“Momentum”), and was
thereafter immediately employed by an Employer under this Plan, that person was
credited under this Plan with all Periods of Service and all Earnings with which
he or she was credited under the Momentum Distribution Inc. Retirement Plan
(“Momentum Plan”) if such person was transferred from VWR Scientific Products
Corporation, or one of its affiliates, in the corporate spinoff on March 1,
1990.  Such person’s benefit under this Plan as described in this paragraph
shall not be less than the benefit under the Momentum Plan on his or her last
day of employment with Momentum.

 

E-1


--------------------------------------------------------------------------------


 

APPENDIX F

FORMER EMPLOYEES OF

BAXTER INTERNATIONAL, INC.

If, at any time on or after July 1, 1995, but before July 1, 1997, a person
terminated employment with Baxter International, Inc., or any of its affiliates
(“Baxter”) and was thereafter immediately employed by an Employer under this
Plan, that person shall be credited with all Periods of Service with Baxter for
purposes of determining vesting, eligibility to participate and eligibility for
early retirement under this Plan, but not for purposes of benefit accrual.

 

F-1


--------------------------------------------------------------------------------


 

APPENDIX G

FORMER PARTICIPANTS IN

SCIENCE KIT, INC. RETIREMENT PLAN

1.1           Background.  Pursuant to an agreement dated as of July 21, 1998,
VWR Scientific Products Corporation purchased the stock of Science Kit, Inc.
(“Science Kit”), and Central Scientific Company (“Central”).  Prior to October
1, 1998, Science Kit maintained the Science Kit, Inc. Retirement Plan (the
“Science Kit Plan”) for the benefit of the eligible employees of Science Kit and
Central.

1.2           Merger of Plans.  Effective October 1, 1998, the Science Kit Plan
was merged with and into this Plan, and the assets of the Science Kit Plan
became assets of the Fund.  Also effective October 1, 1998, Science Kit and
Central adopted the Plan on behalf of their eligible employees.

1.3           Former Science Kit Participants.

(a)           Participation.  Each employee who was a participant in the Science
Kit Plan on September 30, 1998, became a Participant in this Plan as of October
1, 1998, provided that on such date he or she was an Eligible Employee.  Each
other employee who had service with Science Kit, Central, or any affiliate
thereof prior to October 1, 1998, and who had completed at least one year of
Credited Service for eligibility purposes (after application of paragraph (b)(i)
below) on or before October 1, 1998, became a Participant in this Plan as of
October 1, 1998, provided that on such date he or she was an Eligible Employee.

(b)           Service Credit.

(i)            Eligibility.  For purposes of eligibility to participate, the
service crediting rules of this Plan shall apply, but all service prior to
October 1, 1998, with Science Kit, Central, or any affiliate thereof shall be
treated as service with the Employer.

(ii)           Vesting.  For purposes of vesting, the Period of Service of a
Participant who previously participated in the Science Kit Plan shall not be
less than the sum of:

(A)          The number of years of service credited to the Participant for
vesting purposes under the Science Kit Plan as of August 31, 1998; plus

(B)           The Participant’s Period of Service determined under this Plan,
disregarding any service prior to September 1, 1998.

G-1


--------------------------------------------------------------------------------


(iii)          Benefit Accrual.  For purposes of determining the amount of his
or her accrued benefit under the Science Kit Plan as of September 30, 1998, each
Employee who was a Participant in the Science Kit Plan as of September 1, 1998,
and who was credited with at least 83-1/3 Hours-of-Service under the Science Kit
Plan during the period from September 1, 1998, through September 30, 1998, shall
be credited with 1/12 of a year of Accrual Service under the Science Kit Plan
for such period.  Service on and after October 1, 1998, shall be credited in
accordance with Section 1.9 of the Plan for accrual purposes.

(c)           Benefit Accruals.  The Accrued Benefit of each Participant who
previously participated in the Science Kit Plan shall be an amount equal to the
sum of:

(i)            The Participant’s accrued benefit under the Science Kit Plan as
of September 30, 1998 (after the application of paragraph (b)(iii) above),
determined as if he or she had separated from service on such date; plus

(ii)           The amount determined under Section 4.1 of the Plan, based solely
on the Participant’s Credited Service and Earnings on and after October 1, 1998;

provided, however, that such Participant’s Accrued Benefit shall in no event be
less than the actuarial equivalent of his or her “Vested Transfer Value” (as
defined in the Science Kit Plan as in effect on September 30, 1998), determined
as of the Participant’s Annuity Starting Date in accordance with the rules for
determining actuarial equivalence for such purpose under the provisions of the
Science Kit Plan as in effect on September 30, 1998.  For purposes of this
Appendix G, the Participant’s “Transferred Science Kit Benefit” shall be the
greater of the amount described in subparagraph (i) above or his or her Vested
Transfer Value.

(d)           Vesting.  A Participant who has a Transferred Science Kit Benefit
shall be fully vested in his or her Accrued Benefit if he or she is in the
service of the Employer at or after age 60.

(e)           Preservation of Protected Benefits.  The following rules shall
apply with respect to any Participant who has a Transferred Science Kit Benefit:

(i)            Early Commencement Prior to Date Generally Available Under Plan. 
If such a Participant has reached age 60 and has Terminated but is not eligible
to receive an immediate retirement benefit under Section 4 of the Plan or a
deferred vested benefit under Section 7.2 of the Plan, he or she may elect to
commence receiving his or her Transferred Science Kit Benefit, adjusted for
commencement before or after the Participant’s normal retirement date under the
Science Kit Plan (the later of (i) the first day of the month on or after age 65
or (ii) the fifth September 1 after participation in the Science Kit Plan
commenced), in accordance with the provisions of the Science Kit Plan in effect
on September 30, 1998.

G-2


--------------------------------------------------------------------------------


(ii)           Early Commencement On or After Date Generally Available Under
Plan.  If such a Participant has reached age 60, has Terminated, and is eligible
to receive an immediate retirement benefit under Section 4 of the Plan or a
deferred vested benefit under Section 7.2 of the Plan, the benefit payable to
the Participant under Section 4 or Section 7.2 of the Plan shall not be less
than his or her Transferred Science Kit Benefit adjusted (in accordance with the
provisions of the Science Kit Plan in effect on September 30, 1998) for
commencement before or after the Participant’s Science Kit Plan normal
retirement date, based on the Participant’s age at his or her Annuity Starting
Date.

(iii)          In-Service Commencement.  If such a Participant has reached his
or her normal retirement date under the Science Kit Plan but has not Terminated,
the Participant may elect to commence receiving his or her Transferred Science
Kit Benefit, adjusted if necessary for commencement after the Participant’s
normal retirement date under the Science Kit Plan, in accordance with the
provisions of the Science Kit Plan in effect on September 30, 1998.

(iv)          Adjustment of Accrued Benefit.  If a Participant receives a
distribution of his or her Transferred Science Kit Benefit pursuant to
subparagraph (i) or (iii) above, the Participant’s remaining Accrued Benefit
shall thereafter be reduced by the amount of the Participant’s Transferred
Science Kit Benefit.

(v)           Deferred Commencement.  Such a Participant may elect to defer
commencement of his or her Transferred Science Kit Benefit payments under the
Plan until a date not later than the later of the first day of the month
coinciding with or next following his or her Termination date or April 1
following the calendar year in which the Participant reaches age 70-1/2.  Such
payments shall be adjusted for commencement after the Participant’s normal
retirement date under the Science Kit Plan, in accordance with the provisions of
the Science Kit Plan in effect on September 30, 1998 (or to any greater extent
required under section 401(a)(9) of the Code to reflect commencement after age
70-1/2).  Distribution of the Participant’s Accrued Benefit, to the extent it
exceeds his or her Transferred Science Kit Benefit, shall commence as of the
date determined under Section 3 or Section 7.2 of the Plan.

(vi)          Optional Forms of Benefit.  Such Participant’s Accrued Benefit
shall be distributed in accordance with the provisions of Section 5 of the
Plan.  If such a Participant receives his or her Accrued Benefit in any form in
which he or she could have received such benefit on his or her Annuity Starting
Date under the provisions of the Science Kit Plan in effect on September 30,
1998, other than in the form of a lump-sum distribution, the amount paid in such
form shall not be less than the actuarial equivalent of his or her Transferred
Science Kit Benefit, determined in accordance with the rules for determining
actuarial equivalence for such purpose under the provisions of the Science Kit
Plan as in effect on September 30, 1998.  In addition, such Participant shall
have

G-3


--------------------------------------------------------------------------------


the right to receive his or her Transferred Science Kit Benefit in any optional
form of payment which was available for distribution under the Science Kit Plan
as of September 30, 1998, subject to the requirements of Sections 3.4 and 5.2 of
the Plan.  If such a Participant elects to receive his or her Transferred
Science Kit Benefit in the form of a lump-sum distribution, the amount of such
lump-sum distribution shall be determined on the basis of the Applicable
Mortality Table and the Applicable Interest Rate; provided, however, that during
the twelve-month period beginning October 1, 1998, the interest rate or rates
which would be used as of the Annuity Starting Date by the PBGC for purposes of
determining the present value of such benefit if the Plan had then terminated
with insufficient assets to provide benefits guaranteed by the PBGC on such date
shall be used in lieu of the Applicable Interest Rate if such rate or rates
produce a greater benefit.  (The preceding sentence shall not apply to
involuntary cash-outs described in Section 5.6 of the Plan.)

This paragraph (e) is intended to comply with the requirements of section
411(d)(6) of the Code, and shall not apply to the extent that section 411(d)(6)
of the Code and regulations issued thereunder would permit the elimination of
any optional form of payment or other protected benefit.  (Thus, for example,
the joint and 66-2/3% survivor annuity shall not be available with respect to a
Transferred Science Kit Benefit.)

1.4           Retirees and Vested Terminated Participants.  Benefits payable on
and after October 1, 1998, under the terms of the Science Kit Plan as in effect
on September 30, 1998, to participants who retired or otherwise separated from
service with a vested right to a benefit prior to October 1, 1998, or to their
beneficiaries, shall be paid from this Plan in accordance with the terms of the
Science Kit Plan applicable to such payments as of September 30, 1998 (except to
the extent that the provisions of this Plan are required to apply to any such
payments in order to comply with applicable laws and regulations).  For purposes
of determining the amount of benefits payable with respect to a participant who
retired or otherwise separated from service on or after September 1, 1998, but
prior to October 1, 1998, the service crediting rule of Section 1.3(b)(iii)
above shall apply.  Notwithstanding the foregoing, in the case of a former
participant in the Science Kit Plan whose benefit payments commence on or after
January 1, 2002, the joint and 66-2/3% survivor annuity form of payment shall
not be available.

 

G-4


--------------------------------------------------------------------------------


APPENDIX H

 

FORMER PARTICIPANTS IN

WARD’S NATURAL SCIENCE

ESTABLISHMENT, INC. RETIREMENT PLAN

1.1           Background.  Pursuant to an agreement dated as of July 21, 1998,
VWR Scientific Products Corporation purchased the stock of Ward’s Natural
Science Establishment, Inc. (“Ward’s”).  Prior to October 1, 1998, Ward’s
maintained the Ward’s Natural Science Establishment, Inc. Retirement Plan (the
“Ward’s Plan”) for the benefit of its eligible employees.

1.2           Merger of Plans.  Effective October 1, 1998, the Ward’s Plan was
merged with and into this Plan, and the assets of the Ward’s Plan became assets
of the Fund.  Also effective October 1, 1998, Ward’s adopted the Plan on behalf
of its eligible employees.

1.3           Former Ward’s Participants.

(a)           Participation.  Each employee who was a participant in the Ward’s
Plan on September 30, 1998, became a Participant in this Plan as of October 1,
1998, provided that on such date he or she was an Eligible Employee.  Each other
employee who had service with Ward’s or any affiliate thereof prior to October
1, 1998, and who had completed at least one year of Credited Service for
eligibility purposes (after application of paragraph (b)(i) below) on or before
October 1, 1998, became a Participant in this Plan as of October 1, 1998,
provided that on such date he or she was an Eligible Employee.

(b)           Service Credit.

(i)            Eligibility.  For purposes of eligibility to participate, the
service crediting rules of this Plan shall apply, but all service prior to
October 1, 1998, with Ward’s or any affiliate thereof shall be treated as
service with the Employer.

(ii)           Vesting.  For purposes of vesting, the Period of Service of a
Participant who previously participated in the Ward’s Plan shall not be less
than the sum of:

(A)          The number of years of service credited to the Participant for
vesting purposes under the Ward’s Plan as of February 28, 1998; plus

(B)           The Participant’s Period of Service determined under this Plan,
disregarding any service prior to March 1, 1998; provided that (i) all service
prior to October 1, 1998, with Ward’s or any affiliate thereof shall be treated
as service with the Employer, and (ii) if the

H-1


--------------------------------------------------------------------------------


Participant completed 1,000 Hours-of-Service under the Ward’s Plan during the
period from March 1, 1998, through September 30, 1998, the entire period from
March 1, 1998, through February 28, 1999, shall be treated as a Period of
Service.

For purposes of (A) above, service shall not be taken into account to the extent
it would have been disregarded as of September 30, 1998 (or, in the case of a
Participant not in service on September 30, 1998, the date on which the
Participant first completes an Hour of Service after September 30, 1998), under
the break-in-service rules under the Ward’s Plan as in effect on September 30,
1998.

(c)           Benefit Accruals.  The Accrued Benefit of each Participant who
previously participated in the Ward’s Plan shall be an amount equal to the sum
of:

(i)            The Participant’s accrued benefit under the Ward’s Plan as of
September 30, 1998, determined as if he or she had separated from service on
such date (his or her “Transferred Ward’s Benefit”); plus

(ii)           The amount determined under Section 4.1 of the Plan, based solely
on the Participant’s Credited Service and Earnings on and after October 1, 1998.

(d)           Vesting.  A Participant who has a Transferred Ward’s Benefit shall
be fully vested in his or her Accrued Benefit if he or she is in the service of
the Employer at or after age 60.

(e)           Preservation of Protected Benefits.  The following rules shall
apply with respect to any Participant who has a Transferred Ward’s Benefit:

(i)            Early Commencement Prior to Date Generally Available Under Plan. 
If such a Participant has reached age 60 and has Terminated but is not eligible
to receive an immediate retirement benefit under Section 4 of the Plan or a
deferred vested benefit under Section 7.2 of the Plan, he or she may elect to
commence receiving his or her Transferred Ward’s Benefit, adjusted if necessary
for commencement before age 65, in accordance with the provisions of the Ward’s
Plan in effect on September 30, 1998.

(ii)           Early Commencement On or After Date Generally Available Under
Plan.  If such a Participant has reached age 60, has Terminated, and is eligible
to receive an immediate retirement benefit under Section 4 of the Plan or a
deferred vested benefit under Section 7.2 of the Plan, the benefit payable to
the Participant under Section 4 or Section 7.2 of the Plan shall not be less
than his or her Transferred Ward’s Benefit adjusted (in accordance with the
provisions of the Ward’s Plan in effect on September 30, 1998) for commencement
before age 65, based on his or her age at his or her Annuity Starting Date.

H-2


--------------------------------------------------------------------------------


(iii)          In-Service Commencement.  If such a Participant has reached age
65 but has not Terminated, the Participant may elect to commence receiving his
or her Transferred Ward’s Benefit in accordance with the provisions of the
Ward’s Plan in effect on September 30, 1998.

(iv)          Adjustment of Accrued Benefit.  If a Participant receives a
distribution of his or her Transferred Ward’s Benefit pursuant to subparagraph
(i) or (iii) above, the Participant’s remaining Accrued Benefit shall thereafter
be reduced by the amount of the Participant’s Transferred Ward’s Benefit.

(v)           Deferred Commencement.  Such a Participant may elect to defer
commencement of his or her Transferred Ward’s Benefit payments under the Plan
until a date not later than the later of the first day of the month coinciding
with or next following his or her Termination date or April 1 following the
calendar year in which the Participant reaches age 70-1/2.  Such payments shall
be Actuarially adjusted, to the extent required under section 401(a)(9) of the
Code, to reflect commencement after age 70-1/2.  Distribution of the
Participant’s Accrued Benefit, to the extent it exceeds his or her Transferred
Ward’s Benefit, shall commence as of the date determined under Section 3 or
Section 7.2 of the Plan.

(vi)          Optional Forms of Benefit.  Such Participant’s Accrued Benefit
shall be distributed in accordance with the provisions of Section 5 of the
Plan.  If such a Participant receives his or her Accrued Benefit in any form in
which he or she could have received such benefit on his or her Annuity Starting
Date under the provisions of the Ward’s Plan in effect on September 30, 1998,
the amount paid in such form shall not be less than the actuarial equivalent of
his or her Transferred Ward’s Benefit, determined in accordance with the rules
for determining actuarial equivalence for such purpose under the provisions of
the Ward’s Plan as in effect on September 30, 1998.

This paragraph (e) is intended to comply with the requirements of section
411(d)(6) of the Code, and shall not apply to the extent that section 411(d)(6)
of the Code and regulations issued thereunder would permit the elimination of
any optional form of payment or other protected benefit.  (Thus, for example,
the joint and 66-2/3% survivor annuity shall not be available with respect to a
Transferred Ward’s Benefit.)

1.4           Retirees and Vested Terminated Participants.  Benefits payable on
and after October 1, 1998, under the terms of the Ward’s Plan as in effect on
September 30, 1998, to participants who retired or otherwise separated from
service with a vested right to a benefit prior to October 1, 1998, or to their
beneficiaries, shall be paid from this Plan in accordance with the terms of the
Ward’s Plan applicable to such payments as of September 30, 1998 (except to the
extent that the provisions of this Plan are required to apply to any such
payments in order to comply with applicable laws and regulations). 
Notwithstanding the foregoing, in the case of a former participant in the Ward’s
Plan whose benefit payments commence on or after January 1, 2002, the joint and
66-2/3% survivor annuity form of payment shall not be available.

 

H-3


--------------------------------------------------------------------------------


 

APPENDIX I

FORMER EMPLOYEES OF MERCK AND SUBSIDIARIES

Any individual who, on or after January 1, 1995, but prior to June 1, 2005,
transfers directly from employment with Merck KGaA, Darmstadt, Germany
(“Merck”), or any entity which is a direct or indirect subsidiary of Merck
(collectively, the “Merck Companies”), to employment with the Employer, shall be
given credit for his or her service with the Merck Companies (including service
prior to the date on which VWR became an affiliate of Merck) for purposes of
determining eligibility to participate, vesting, and eligibility for early
retirement under the Plan.  Service with the Merck Companies shall not be
counted for benefit accrual purposes except as otherwise provided in the Plan.

 

I-1


--------------------------------------------------------------------------------